EXHIBIT 10.20




LOAN AND SECURITY AGREEMENT
 
Between
 
TRANSPORTATION ALLIANCE BANK INC.
 
dba TAB BANK
 
as Lender
 
and
 
INTERMETRO  COMMUNICATIONS, INC. AND
 
ADVANCED TEL, INC.
 
as Borrowers
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
LOAN AND SECURITY AGREEMENT
(ABL/AEI)
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into and made as
of October 9, 2012 (the “Effective Date”), by Transportation Alliance Bank Inc.
dba TAB Bank, a Utah industrial loan corporation (together with its
participants, successors and assigns, “Lender”), and InterMetro Communications,
Inc., a Delaware corporation, and Advanced Tel, Inc., a California corporation
(individually, collectively, and together with their respective successors and
permitted assigns as, “Borrower”).
 
1. Revolving Loan Description.
 
1.1 Revolving Loan Terms; Borrowing Base.
 
(a) Revolving Loan Terms.  Upon fulfillment of all conditions precedent set
forth in this Agreement, and so long as no Event of Default has occurred and is
continuing and Lender does not in good faith believe that a Revolving Advance
would result in an Event of Default, Lender agrees to make Revolving Advances to
Borrower under the Revolving Loan, the aggregate outstanding amount of which
shall not at any time exceed in the aggregate the lesser of (i) the Maximum
Revolving Credit Amount or (ii) the then-existing Borrowing Base.  Within these
limits, Borrower may periodically borrow, prepay in whole or in part, and
reborrow under the Facility.  Borrower may request Revolving Advances from the
date that the conditions set forth in Section 3.1 and Section 3.2 are satisfied
until the Termination Date.  Borrower’s obligation to repay the Revolving Loan,
regardless of how initiated hereunder, shall be evidenced by the Promissory
Note.
 
(b) Borrowing Base.  The borrowing base (the “Borrowing Base”) is an amount
equal to:
 
(i) 85% or such lesser percentage of Eligible Accounts as Lender in its sole,
commercially reasonable discretion may deem appropriate, plus
(ii) Reserves as Lender in its sole discretion elects to establish; less
 
(iii) Indebtedness that Borrower owes Lender that has not been advanced on the
Promissory Note, less
 
(iv) Indebtedness owed by Borrower to Lender or its Affiliates that is not
otherwise described in this Section 1.1(b), as determined by Lender in its sole
discretion.
 
Lender shall, from time to time and each time that a change is made, notify
Borrower of the amounts applicable to part (ii) above, so that Borrower may
appropriately determine the Borrowing Base.
 
1.2 Term; Effective Date.
 
This Agreement shall be effective as of the Effective Date, and will continue in
full force and effect until the Termination Date.  On the Termination Date,
Borrower shall immediately pay all Obligations to Lender.  Borrower may
terminate the Facility at any time prior to the Maturity Date, if it (a)
provides Lender with at least ninety (90) days prior written notice of
Borrower’s intent to terminate the Facility early which notice shall include the
proposed Termination Date, (b) pays to Lender the termination fee set forth in
Section 1.7(d), and (c) pays the Obligations in full.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 Borrowing.
 
(a) Borrower Requests for Revolving Advances.  Borrower may request a Revolving
Advance on any Business Day no later than noon Utah time the Business Day on
which Borrower wants the Revolving Advance to be funded.  No request for a
Revolving Advance will be deemed received until Lender acknowledges receipt, and
Borrower has delivered a Borrowing Base Certificate and, if requested by Lender,
confirms the request in writing .  Lender shall make no Revolving Advance if,
after making it, the sum of (i) the unpaid principal amount of the Promissory
Note would exceed the lesser of the Maximum Revolving Credit Amount or the
then-existing Borrowing Base.  Borrower shall repay all Revolving Advances, even
if the Person requesting the Revolving Advance on behalf of Borrower lacked
authorization.  All Revolving Advances shall be credited to the Borrower’s
Deposit Account, unless Lender and Borrower agree in writing to disburse to
another deposit account.
 
(b) Protective Revolving Advances; Revolving Advances to Pay Obligations
Due.  Lender may initiate a Revolving Advance on the Revolving Loan in its sole
discretion at any time, without Borrower’s compliance with any of the conditions
of this Agreement and whether or not an Overadvance occurs as a result
thereof,  if such Revolving Advance is thereafter (i) disbursed directly to any
Person in order to protect Lender’s interest in Collateral or to perform any of
Borrower’s obligations under this Agreement, or (ii)  applied to the amount of
any Obligations then due and payable to Lender
 
1.4 Collection of Accounts and Application to Promissory Note.
 
(a) The Collection Account.  Borrower has granted a security interest to Lender
in the Collateral, including all Accounts.  Upon identification and receipt by
Lender, all Proceeds of Accounts and other Collateral shall be deposited each
Business Day into a deposit account belonging to Lender (the “Collection
Account”).  Funds so deposited are the property of Lender, and may only be
withdrawn from the Collection Account by Lender.
 
(b) Lockbox; Payment of Accounts by Borrower’s Account Debtors.  Borrower shall
instruct and direct all credit card processors or companies, Account Debtors and
other obligors to make payments directly to a lock box as Lender may establish
or designate to Borrower (the “Lockbox”) for deposit by Lender directly to the
Collection Account, or to Lender by wire transfer, ACH, or other means as Lender
may direct for deposit to the Collection Account.  If Borrower receives a
payment by check or similar instrument, such instrument shall be immediately
delivered to Lender in the form received without negotiation and if Borrower
otherwise receives a payment or Proceeds of Collateral directly, Borrower will
immediately deposit such payment or Proceeds into the Collection Account.  Until
deposited into the Collection Account, Borrower shall hold all payments and
Proceeds in trust for Lender.  All deposits held in the Collection Account shall
constitute Proceeds of Collateral and shall not constitute the payment of
Obligations.  Lender is hereby authorized to receive and open all payments and
items remitted to the Lockbox and Borrower authorizes Lender to accept, endorse
and deposit on behalf of Borrower any checks tendered by an Account Debtor or
any other Person “in full payment” of its obligation to Borrower.  Borrower
shall not assert against Lender any claim arising therefrom, irrespective of
whether such action by Lender effects an accord and satisfaction of Borrower’s
claims under Section 3-311 of the UCC or otherwise.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Application of Payments.  Lender will withdraw funds deposited in the
Collection Account, subject to final collection, and pay down amounts owed to
Lender by Borrower, including borrowings on the Revolving Loan, by applying such
funds on the first Business Day following the Business Day of deposit to the
Collection Account.
 
1.5 Interest and Interest Related Matters.
 
(a) Interest.  Except as otherwise provided in this Agreement, the unpaid
principal amount of each Revolving Advance evidenced by the Promissory Note
shall accrue interest at an annual interest rate equal to the sum of Prime Rate,
which interest rate shall change whenever the Prime Rate changes, plus six and
one quarter percent (6.25%), which will apply regardless of fluctuations in the
Prime Rate that would otherwise cause the interest rate of the Promissory Note
to be less than  the Minimum Interest Rate Floor.
 
(b) Default Interest Rate.  Commencing on the day an Event of Default occurs,
through and including the date designated by Lender in writing as the date that
the Event of Default has been waived or at any time following the Termination
Date, in Lender’s sole discretion and without waiving any of its other rights or
remedies, the principal amount of the Promissory Note shall bear interest at a
rate that is three percent (3.00%) per annum above the contractual rate set
forth in Section 1.5(a) (the “Default Rate”), or any lesser rate that Lender may
deem appropriate, calculated on a daily basis starting on the date that such
Event of Default occurs through the date on which such Event of Default is cured
by Borrower, or such earlier date as is designated by Lender in writing as the
date that the Event of Default has been waived, or any shorter time period to
which Lender may agree in writing.
 
(c) Interest Accrual on Payments Applied to Promissory Note.  Payments received
by Lender shall be applied to the Promissory Note as provided in Section 1.4(c),
but if such payment is made by a method other than wire or ACH transfer of
immediately available funds, the principal amount paid down shall continue to
accrue interest in accordance with the calculation of Clearance Days, as
calculated by Lender in its reasonable discretion.
 
(d) Usury.  No interest rate shall be effective which would result in a rate
greater than the highest rate permitted by law.  Payments in the nature of
interest and other charges made under any Loan Document or any other document,
instrument or agreement described in or related to this Agreement that are later
determined to be in excess of the limits imposed by applicable usury law will be
deemed to be a payment of principal, and the Obligations shall be reduced by
that amount so that such payments will not be deemed usurious.
 
 
3

--------------------------------------------------------------------------------

 
 
1.6 Interest Accrual; Principal and Interest Payments; Computation.
 
(a) Interest Payments and Interest Accrual.  Accrued and unpaid interest under
the Promissory Note on Revolving Advances shall be due and payable on the first
day of each month and on the Termination Date, and shall be paid in the manner
provided in Section 1.3(a).  Interest shall be payable in arrears and shall
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of the Revolving Advance to the first day
of the following month.
 
(b) Payment of Principal.  The principal amount of the Promissory Note shall be
paid from time to time as provided in this Agreement, and shall be fully due and
payable on the Termination Date.
 
(c) Payments Due on Non-Business Days; Computation of Interest and Fees.  If the
date on which interest is payable or the Termination Date falls on a day which
is not a Business Day, payment shall be made on the next Business Day, and
interest shall continue to accrue during that time period.  Interest accruing on
the unpaid principal amount of the Promissory Note and fees payable under this
Agreement shall be computed on the basis of the actual number of days elapsed in
a year of 360 days.
 
(d) Lender’s Notification and Verification Rights.  Borrower acknowledges and
agrees that Lender or its designee may at any time and at Lender’s sole
discretion (a) notify any and all Account Debtors or other Persons obligated to
pay an Account, a General Intangible or other amount due that the Account,
General Intangible, or other amount due has been assigned to Lender for security
and must be paid directly to Lender at such address as may be designated by
Lender, all in a form and format acceptable to Lender; (b) contact, and verify
with (or cause Borrower to contact and verify with), any Person and by any means
deemed necessary or appropriate by Lender, the validity and amount or any other
matter relating to any Account (including amounts owed to Borrower) and require
Borrower to send requests for verification of Accounts or send notices of
assignment of Accounts to credit card processors or companies, Account Debtors
and other obligors, and (c) require Borrower to give notice, or to join Lender
in giving notice, of Lender’s security interest in the Accounts, General
Intangibles and other Collateral or the existence of the Obligations to any
credit card processor or company, Account Debtor or other Persons obligated to
pay an Account, a General Intangible or other amount due, and of the requirement
that such amounts must be paid directly to Lender at such address as may be
designated by Lender, all in a form and format acceptable to Lender.
 
(e) Account Dispute Notifications.  Borrower shall immediately notify Lender of
any material dispute between Borrower and any Account Debtor or other Person
concerning any Account, and of any bankruptcy filing, Lien, garnishment or other
legal action concerning any Accounts and shall, if requested by Lender upon the
occurrence and during the continuation of an Event of Default, immediately
settle any such dispute, at Borrower’s sole cost and expense; provided that
Borrower shall not, without Lender’s prior written consent, compromise or adjust
any Account or grant any additional discounts, allowances or credits thereon
other than in Borrower’s ordinary course of business consistent with past
practice.
 
 
4

--------------------------------------------------------------------------------

 
 
(f) Borrower Authorizations; Power of Attorney.  Borrower hereby irrevocably
authorizes Lender and any designee of Lender, in Borrower’s or Lender’s name,
and hereby irrevocably appoints Lender and any designee of Lender, as Borrower’s
true and lawful attorney-in-fact (which appointment is coupled with an interest)
with power (but not the duty) to, at Borrower’s expense, exercise, at any time
and from time to time, any of the following powers until all of the Obligations
have been indefeasibly paid in full:  (i) receive, take, endorse, assign,
deliver, accept and deposit, in the name of Lender or Borrower, any and all
cash, checks, notes, commercial paper, drafts, money orders, remittances and
other instruments and documents relating to any Collateral or the Proceeds
thereof; (ii) file financing statements describing Collateral to perfect
Lender’s security interest in the Collateral and to describe the Collateral as
“all personal property” or “all assets” or describe specific items of Collateral
including any commercial tort claims; (iii) pay any sums necessary to discharge
any Lien which is senior to Lender’s security interest in any Collateral (other
than any Lien that is specifically permitted to be senior to Lender’s security
interest in accordance with the terms of the Amended and Restated Intercreditor
Agreement or any Lien specifically listed on Schedule 5.12); (iv) file in the
name of Borrower or Lender or both (A) mechanic’s lien or related notices or (B)
claims under any payment bond, in connection with goods or services sold by
Borrower in connection with the improvement of realty and (v) create, prepare,
complete, execute, deliver, endorse or file on behalf of Borrower any
instruments, documents, assignments, security agreements, financing statements,
applications for insurance and any other agreements or any other record required
to be obtained, executed, delivered or endorsed by Borrower in accordance with
the terms of this Agreement.  Borrower ratifies and approves all acts of Lender
and its designees as attorney that are taken in compliance with or authorized by
the terms of this Agreement.
 
1.7 Fees.
 
(a) Origination Fee.  Upon execution and delivery of this Agreement, Borrower
shall pay to Lender an origination fee in the amount of $30,000, which fee shall
be fully earned upon the execution of this Agreement.  No portion of the
origination fee shall be refundable in the event of any early termination of
this Agreement or otherwise.
 
(b) Collateral Monitoring Fee.  Borrower shall pay to Lender a monthly
collateral monitoring fee in the amount equal to One Thousand Two Hundred
Dollars ($1,200.00), which Collateral monitoring fee shall be payable monthly in
arrears on the first day of each month and on the Termination Date.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Unused Line Fee.  Borrower shall pay to Lender a monthly unused line fee in
the amount of one half of one percent (0.50%) per annum of the unused portion of
the Maximum Revolving Credit Amount, calculated on the daily unused portion of
the Maximum Revolving Credit Amount.  The unused line fee shall be payable
monthly in arrears on the first day of each month and on the Termination Date.
 
(d) Termination Fee.  If Lender accelerates the Revolving Loan during the
continuation of an Event of Default or if Borrower terminates the Revolving Loan
on a date prior to the Maturity Date, then, in addition to any other fees paid
or payable by Borrower under the Loan Documents, Borrower shall pay to Lender an
early termination fee, as liquidated damages, in an amount equal to a percentage
of the Maximum Revolving Credit Amount calculated as follows:  (i) if such
termination or acceleration occurs less than one (1) year after the Effective
Date, the early termination fee shall be two percent (2.00%) of the Maximum
Revolving Credit Amount; (ii) if such termination or acceleration occurs more
than one year after the Effective Date, the early termination fee shall be one
percent (1.00%) of the Maximum Revolving Credit Amount.  Notwithstanding the
foregoing, there shall be no termination fee due if Borrower terminates the
Revolving Loan within three (3) months of the Maturity Date, to allow it to be
paid in full by another credit facility.
 
(e) Annual Fees.  So long as the Revolving Loan has not been terminated,
Borrower shall pay to Lender an annual fee in the amount of one percent (1.00%)
of the Maximum Revolving Credit Amount on each anniversary of the Effective
Date, which annual fee shall be fully earned upon each anniversary of the
Effective Date (each an “Anniversary Date”).  No portion of the annual fee shall
be refundable in the event of any early termination of this Agreement or
otherwise.  Lender is authorized, on each Anniversary Date, to advance and
disburse to Lender on Borrower’s behalf (in the form of a Revolving Advance) an
amount sufficient to pay the annual fee until the annual fee is paid in full.
 
(f) Overadvance Fees.  Borrower shall pay to Lender a daily Overadvance fee
equal to the Default Rate multiplied by the amount of such Overadvance for each
day that an Overadvance exists which was not agreed to by Lender in writing
prior to its occurrence; provided that Lender’s acceptance of the payment of
such fees shall not constitute either consent to the Overadvance or waiver of
the resulting Event of Default.  Borrower shall pay additional Overadvance fees
and interest in such amounts and on such terms as Lender in its sole discretion
may consider appropriate for any Overadvance to which Lender has specifically
consented in writing prior to its occurrence.
 
(g) Treasury Management Fees.  Borrower will pay to Lender service fees for
treasury and cash management services provided pursuant to any treasury and cash
management agreement between Borrower and Lender in the amount prescribed in
Lender’s current service fee schedule.
 
 
6

--------------------------------------------------------------------------------

 
 
(h) Waiver Fees and Charges.  Lender may impose additional fees and charges upon
the occurrence and during the continuation of an Event of Default for waiving an
Event of Default.
 
(i) Payment of Fees.  All fees payable by Borrower hereunder shall be paid by
Borrower, at Lender’s sole option, by (i) deducting said amounts from Borrower
requested or Lender initiated Revolving Advances; (ii) debiting said amounts
from any Borrower’s Deposit Account; or (iii) Borrower’s payment of said amounts
in cash or other good funds acceptable to Lender, immediately upon demand
therefor by Lender.
 
1.8 Limitations on Revolving Advances.
 
Notwithstanding anything to the contrary in the Loan Documents, Borrower may not
request or demand that Revolving Advances shall be made on the Revolving Loan
under the Promissory Note in excess of the Maximum Available Credit.  If
aggregate unreimbursed Revolving Advances evidenced by the Promissory Note
exceed the Maximum Revolving Credit Amount at any time, Borrower shall
immediately prepay the Promissory Note in an amount sufficient to eliminate the
excess, unless Lender consents to such Overadvance in writing prior to its
occurrence, in which event the Overadvance shall be temporarily permitted on
such terms and conditions as Lender in its sole discretion may deem appropriate,
including the payment of additional fees or interest, or both.  Lender may, in
its sole discretion pursuant to Section 1.3(a) and from time to time, make
Revolving Advances causing the unpaid principal amount of the Promissory Note to
exceed the Maximum Available Credit.  In such event, Borrower shall, upon demand
by Lender, prepay the Promissory Note in an amount sufficient to eliminate the
excess.
 
1.9 Account Stated.
 
Lender may submit or make available to Borrower, from time to time, accounting
and bookkeeping records of Revolving Advances, payments with respect to the
Obligations, Lender’s calculation of the amount of the Obligations and other
statements, data and reports setting forth the status of transactions arising
hereunder, each in such form and content as Lender in its sole discretion deems
appropriate (collectively, the “Statements”).  All Statements shall be
considered correct and binding upon Borrower, except to the extent that Lender
receives, within sixty (60) days after such Statements are made available to
Borrower, written notice from Borrower of any specific exceptions by Borrower to
any particular Statement; provided, however, the Statements shall be binding
against Borrower as to any items to which Borrower has not expressly
objected.  Upon request, Borrower will admit and certify to Lender in writing
the exact unpaid principal amount of Obligations that Borrower then believes to
be due and payable to Lender.
 
2. Security for Revolving Loan.
 
2.1 Security Interest.
 
Borrower hereby pledges, assigns and grants to Lender a Lien and security
interest in the Collateral, as security for the payment and performance of all
Obligations.  Following request by Lender, Borrower shall grant Lender a Lien
and security interest in all commercial tort claims that it may have against any
Person.  All financing statements filed before the date of this Agreement to
perfect Lender’s security interest in the Collateral were authorized by Borrower
and are hereby re-authorized.
 
 
7

--------------------------------------------------------------------------------

 
 
2.2 Collateral.
 
Upon any sale, exchange or other disposition of any Collateral, the Lender’s
security interest and Lien on such Collateral shall, without break in continuity
and without further formality or act, continue in and attach to the gross
Proceeds of such sale, exchange or disposition, including instruments for the
payment of money, Accounts, contract rights, documents of title, shipping
documents, chattel paper and all other cash and non-cash Proceeds of such sale,
exchange or disposition, including returned, rejected or repossessed
Collateral.  As to any such sale, exchange or disposition, Lender shall have all
the rights of an unpaid seller, including stoppage in transit, replevin and
reclamation.
 
2.3 Conditions to Termination.
 
Lender shall, at Borrower’s expense, release or terminate any filings or other
agreements that perfect Lender’s security interest in the Collateral, provided
that there are no suits, actions, proceedings or claims pending or threatened
against any Indemnified Person with respect to any Indemnified Matters, upon
Lender’s receipt of the following, each in form and content satisfactory to
Lender:  (a) cash payment in full and performance by Borrower of all
Obligations; (b) evidence that the commitment of Lender to make Revolving
Advances under the Facility or under any other facility with Borrower has been
terminated; (c) a release of all claims against Lender by Borrower, each
Guarantor and any other Person party to any Loan Document relating to Lender’s
performance and obligations under the Loan Documents; and (d) an agreement by
Borrower, each Guarantor, and any new lender to or purchaser of Borrower to
indemnify Lender for any payments received by Lender that are applied to the
Obligations as a final payoff that may subsequently be returned or otherwise not
paid for any reason; provided that Lender may waive any such requirement in
writing in its sole discretion.
 
2.4 Borrower’s Locations.
 
Borrower hereby grants to Lender the right, at any time upon the occurrence and
during the continuation of an Event of Default and without notice to or consent
by Borrower, to take non-exclusive possession of all locations where Borrower
conducts its business or has any rights of possession (the “Locations”),
including the locations described on Schedule 2.4, until the earlier of (a)
payment in full and discharge of all Obligations and termination of the
Facility, or (b) final sale or disposition of all items constituting Collateral
and delivery of those items to purchasers.  Lender may use each Location to
store, process, manufacture, sell, use, and liquidate or otherwise dispose of
items that are Collateral, and for any other incidental purposes deemed
appropriate by Lender in good faith.  Lender shall not be obligated to pay rent
or other compensation for the possession or use of any Location, but if Lender
elects to pay rent or other compensation to the owner of any Location in order
to have access to such Location, then Borrower shall promptly reimburse Lender
for all such amounts, as well as all taxes, fees, charges and other expenses at
any time payable by Lender with respect to any such Location by reason of the
execution, delivery, recordation, performance or enforcement of any terms of
this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
2.5 License.
 
Without limiting the generality of any other Loan Document, Borrower hereby
grants to Lender a non exclusive, worldwide and royalty-free license to use or
otherwise exploit all Intellectual Property Rights of Borrower for the purpose
of, upon the occurrence and during the continuation of an Event of Default, (a)
completing the manufacture of any work-in-process Inventory in accordance with
the same quality standards previously adopted by Borrower for its own
manufacturing and subject to Borrower’s reasonable exercise of quality control
and (b) selling, leasing or otherwise disposing of any or all Collateral.
 
2.6 No Sale of Accounts; Collateral Related Matters; Application of Proceeds.
 
This Agreement does not contemplate a sale of Accounts or chattel paper, and, as
provided by law, Borrower is entitled to any surplus and shall remain liable for
any deficiency.  Lender’s duty of care with respect to Collateral in its
possession (as imposed by law) will be deemed fulfilled if it exercises
reasonable care in physically keeping such Collateral, or in the case of
Collateral in the custody or possession of a third Person, exercises reasonable
care in the selection of such third Person, and Lender need not otherwise
preserve, protect, insure or care for such Collateral.  Lender shall not be
obligated to preserve any rights (including any rights with respect to
Collateral) Borrower may have against other Persons to liquidate the Collateral
at all or in any particular manner or order or apply the Proceeds of the
Collateral in any particular order of application and all payments and
recoveries received by Lender shall be applied to the Obligations in such order
and priority as determined by Lender in its sole discretion.  Lender has no
obligation to clean up or otherwise prepare Collateral for sale.  Borrower
waives any right it may have to require Lender to pursue any third Person for
any of the Obligations.
 
3. Conditions to Revolving Loan Disbursements.
 
3.1 Conditions Precedent to Initial Revolving Advance.
 
Notwithstanding any other provisions contained in this Agreement but in addition
to the other terms of this Agreement, the making of the initial Revolving
Advance is conditioned upon the following, each as determined by Lender in its
discretion:
 
(a) All of the Loan Documents, together with all other agreements, instruments
and documents required by Lender to be delivered to Lender prior to funding,
have been fully executed and delivered to Lender.
 
(b) All of the agreements, instruments and documents contemplated by the Loan
Documents which require filing or recording have been properly filed or recorded
so that all of the Liens granted to Lender in connection with the Loan Documents
are properly created and perfected and have a priority acceptable to Lender.
 
(c) A Landlord’s Disclaimer for each lease entered into by Borrower with respect
to the Locations, pursuant to which the Landlord waives its Lien in any
Collateral located at such Location, has been fully executed and delivered to
Lender, together with a complete copy of each such lease.
 
 
9

--------------------------------------------------------------------------------

 
 
(d) All certificates of insurance, binders and endorsements required under this
Agreement have been delivered to Lender.
 
(e) Current searches of Borrower and each Guarantor executing a Security
Document in appropriate filing offices showing that no Liens have been filed and
remain in effect against Borrower or such Guarantor or any Collateral except
Permitted Liens or Liens held by Persons who have agreed in writing that upon
receipt of proceeds of the initial Revolving Advance, they will satisfy, release
or terminate such Liens in a manner satisfactory to Lender.
 
(f) Such forms and verification as Lender may need to comply with the Patriot
Act have been delivered to Lender.
 
(g) An opinion of counsel by Borrower’s and each Guarantor’s counsel and
addressed to Lender has been issued.
 
(h) A letter of instruction to each credit card processing company has been
prepared.
 
(i) All fees and reimbursable costs and expenses due under this Agreement
through the date of initial Revolving Advance have been paid in full.
 
(j) All other conditions precedent provided in or contemplated by any Loan
Documents or any other agreement, instrument or document between Borrower and
Lender or by Borrower in favor of Lender have been fully satisfied or waived in
a writing signed by Lender.
 
(k) All other agreements, instruments, documents, reports and other information
required by Lender have been delivered to Lender.
 
(l) Borrower has obtained a cash infusion of at least Two Hundred Fifty Thousand
Dollars ($250,000.00) in the form of additional equity or subordinated debt
(with terms acceptable to Lender).
 
(m) Borrower has generated or obtained adequate availability, in Lender’s sole
opinion, to facilitate the full payment of all amounts currently payable by
Borrower to Moriah Capital, L.P, as set forth under the terms of the Loan Payoff
Agreement as well as provide for an acceptable level (as determined in Lender’s
sole discretion) of availability to support the daily working capital needs of
Borrower.
 
(n) Borrower has executed and delivered to Lender a Notice of Assignment in form
and content satisfactory to Lender that will be held by and for the benefit of
Lender.
 
(o) All current note holders and holders of Borrower indebtedness have
subordinated their liens (in form and content satisfactory to Lender) on all
assets of the Borrower, excluding certain intellectual property and equipment as
detailed on Schedule 3.1; permitting Lender to assume a first priority lien upon
all assets of Borrower, subject to the Permitted Liens.
 
 
10

--------------------------------------------------------------------------------

 
 
(p) All current note holders and holders of Borrower indebtedness have extended
the maturity dates on any associated notes to a date that is later than the
Maturity Date of the Obligations contemplated herein.
 
(q) A Notice of Assignment has been signed by Borrower and delivered to for use
by Lender upon an Event of Default.
 
3.2 Additional Conditions Precedent to All Revolving Advances.
 
Notwithstanding any other provisions contained in this Agreement but in addition
to the other terms of this Agreement, the making of any Revolving Advance is
conditioned upon the following, each as determined by Lender in its discretion:
 
(a) As of the date of each Revolving Advance, the following shall be true and
correct:  (i) all representations and warranties made by Borrower and each
Guarantor in the Loan Documents are true and correct, except and to the extent
that such representations and warranties relate solely to an earlier date; and
(ii) no Event of Default has occurred and is continuing and no conditions exist
and no event has occurred or could result from the requested Revolving Advance,
which, with the passage of time or the giving of notice, or both, would result
in or constitute an Event of Default; and
 
(b) The results of any pre-funding audit required and conducted by Lender or a
third Person are acceptable to Lender.
 
All conditions precedent set forth in this Agreement and any other Loan
Documents are for the sole benefit of Lender and may be unilaterally waived by
Lender at Lender’s sole option.
 
4. Borrower Representations and Warranties.
 
To induce Lender to enter into this Agreement, Borrower makes the following
representations and warranties and any request for a Revolving Advance will be
deemed a representation by Borrower that all such representations and warranties
are true, correct and complete in all material respects as of the time of the
request, unless they relate exclusively to an earlier date:
 
4.1 Organization and Qualification.
 
Borrower (a) is a duly organized corporation, validly existing under the laws of
the state of its organization; (b) is, and shall at all times during the term of
the Facility be, in good standing in the state of its organization, and be
registered as a foreign corporation in each jurisdiction in which it conducts
business where the conduct of its business requires foreign entity registration
under applicable law; (c) is, and shall at all times during the term of the
Facility remain, duly qualified to do business in each jurisdiction where the
conduct of its business requires qualification; (d) has, and shall at all times
during the term of the Facility retain, the full power and authority to own its
property and assets, and to conduct the business in which it engages, and to
execute and deliver, and to perform all of its obligations under the Loan
Documents to which it is a party; (e) has delivered to Lender accurate and
complete copies of its Organizational Documents which are, and shall at all
times during the term of the Facility remain, operative and in effect, and that
such Organizational Documents have not been amended or modified from the form or
since the time last provided to Lender, and shall not be amended without
Lender’s prior written approval which shall not be unreasonably withheld.  The
officers, directors, shareholders, general partners, limited partners, managers,
managing members or members of Borrower are as represented to Lender.
 
 
11

--------------------------------------------------------------------------------

 
 
4.2 Name; Chief Executive Office; Collateral Location; Federal Employer
Identification Number and Organizational Identification Number.
 
During its existence, Borrower has done business solely under the names set
forth on Schedule 4.2 in addition to its correct legal name.  Borrower’s chief
executive office and principal place of business is located at the address set
forth on Schedule 2.4, and all of Borrower’s records relating to its business or
the Collateral are kept at that Location.  All Collateral (other than the
Collateral in the possession of Lender) is located at Borrower’s chief executive
office and principal place of business or at one of the other Locations set
forth on Schedule 2.4.  Borrower’s name, Federal Employer Identification Number
and Organization Identification Number are correctly set forth on Schedule 4.2.
 
4.3 Capitalization.
 
The capitalization chart set forth on Schedule 4.3 constitutes a correct and
complete list of all ownership interests of Borrower and all rights to acquire
ownership interests including the record holder, number of interests and
percentage interests on a fully diluted basis, and the organizational chart set
forth on Schedule 4.3 shows the ownership structure of Borrower and its
Subsidiaries.
 
4.4 Authorization.
 
The execution, delivery, and performance by Borrower of the Loan Documents and
all borrowing under the Revolving Loan (a) have been duly authorized by all
necessary action on the part of Borrower; (b) do not require any further consent
or approval of Borrower’s shareholders, general partners, limited partners,
members or any other Person; (c) do not violate Borrower’s Organizational
Documents or any resolution of Borrower’s governing body, persons, or authority,
where applicable; (d) do not and will not contravene any provision of, or
constitute a default under, any indenture, mortgage, contract, agreement,
document or instrument or dealings to which Borrower is a party or by which it
is bound; (e) do not violate any provision of any law, rule or regulation or of
any order, writ, injunction or decree presently in effect having applicability
to Borrower; and (f) do not result in, or require, the creation or imposition of
any Lien (other than the Lender’s security interest in the Collateral upon or
with respect to any of the assets now owned or subsequently acquired by
Borrower.  Upon execution and delivery thereof, the Loan Documents will
constitute the legal, valid, and binding agreements and obligations of Borrower,
enforceable in accordance with their respective terms.
 
4.5 No Governmental Approval Necessary.
 
No consent or authorization by, approval of, giving of notice to, registration,
declaration or filing with, or taking of any other action with respect to or by
any federal, state, or local governmental authority or organization or any other
Person is required for Borrower’s execution, delivery, or performance of the
Loan Documents or for any other Person’s execution, delivery performance of the
Loan Documents to which it is a party, except to the extent obtained,
accomplished or given prior to the date of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
4.6 Accuracy of Financial Statements.
 
(a) All of Borrower’s financial statements heretofore or hereafter delivered to
Lender have been and will be, at the time of their delivery to Lender, prepared
in accordance with GAAP; (b) all of Borrower’s financial statements heretofore
or hereafter delivered to Lender do, and will, at the time of their delivery to
Lender, fully and fairly present Borrower’s financial condition as of the date
thereof and the results of Borrower’s operations for the period or periods
covered thereby, and are and will be consistent with other financial statements
previously delivered to Lender; (c) since the dates of the most recent financial
statements delivered to Lender, there has been no event which could have a
Material Adverse Effect; and (d) all of Borrower’s pro forma financial
statements heretofore or hereafter delivered to Lender have been, and will be,
at the time of their delivery to Lender, prepared consistently with Borrower’s
actual financial statements, and have and will fully and fairly represent
Borrower’s anticipated financial condition and the anticipated results of
Borrower’s operation for the period or periods covered thereby.
 
4.7 No Pending or Threatened Litigation.
 
Except as set forth on Schedule 4.7, there are no actions, suits or proceedings
pending or, to Borrower’s knowledge, threatened against or affecting Borrower or
any of its Affiliates or the property of Borrower or any of its Affiliates in
any court or before any governmental commission, board, department, bureau,
agency, instrumentality or authority which, if adversely determined, would
result in a final judgment or judgments against Borrower or any of its
Affiliates in an amount in excess of $100,000.00.
 
4.8 Full and Accurate Disclosure.
 
This Agreement, the financial statements referred to herein, any loan
application submitted to Lender, and all other documents, statements and
information furnished by or on behalf of Borrower to Lender in connection
herewith (a) contain no untrue statement of a material fact; (b) omit no
material fact necessary to make the statements contained therein or herein not
misleading; (c) are correct and complete in all material respects; and (d) with
respect to projections, valuations or pro forma financial statements, present a
good faith opinion as to such projections, valuations and pro forma condition
and results.
 
4.9 Compliance with Laws.
 
(a) Applicable Laws.  Borrower has complied in all material respects with all
applicable statutes, rules, regulations, ordinance, law, orders, and
restrictions of any domestic or foreign government, or any instrumentality or
agency thereof having jurisdiction over the conduct of Borrower’s business or
the ownership of its properties.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) Patriot Act.  Borrower is not subject to any statute, rule, law, regulation,
ordinance, order, restriction, or list of any government agency (including the
OFAC list) that prohibits or limits Lender from making any Revolving Advance or
extension of credit to Borrower, or from otherwise conducting business with
Borrower.  To the extent applicable, Borrower is in compliance, in all material
respects, with the (i) Trading with the Enemy Act and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, and (ii) Patriot Act.  No part of the proceeds of the loans
made hereunder will be used by Borrower or any of its Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.
 
(c) Environmental Laws.
 
(i) Hazardous Substances on Locations.  Except as set forth on Schedule 4.9,
there are not present in, on or under any Location any Hazardous Substances in
such form or quantity as to create any material liability or obligation for
either Borrower or Lender under the common law of any jurisdiction or under any
Environmental Law, and no Hazardous Substances have ever been stored, buried,
spilled, leaked, discharged, emitted or released in, on or under any Location in
such a way as to create a material liability.
 
(ii) Disposal of Hazardous Substances.  Except as disclosed below, Borrower has
not disposed of Hazardous Substances in such a manner as to create any material
liability under any Environmental Law.
 
(iii) Claims and Proceedings with Respect to Environmental Law
Compliance.  Except as set forth on Schedule 4.9, there have not existed in the
past, nor are there any  threatened or impending requests, claims, notices,
investigations, demands, administrative proceedings, hearings or litigation
relating in any way to any Location or Borrower, alleging material liability
under, violation of, or noncompliance with any Environmental Law or any license,
permit or other authorization issued pursuant to such an Environmental Law.
 
(iv) Compliance with Environmental Law; Permits and Authorizations.  Except as
set forth on Schedule 4.9, Borrower (A) conducts its business at all times in
compliance with applicable Environmental Law, (B) possesses valid licenses,
permits and other authorizations required under applicable Environmental Law for
the lawful and efficient operation of its business, none of which are scheduled
to expire,  be withdrawn or be subject to material limitation within the next
twelve (12) months, and (C) has not been denied insurance on grounds related to
potential environmental liability.
 
(v) Status of Locations.  Except as set forth on Schedule 4.9, no Location is
and never has been listed on the National Priorities List, the Comprehensive
Environmental Response, Compensation and Liability Information System or any
similar federal, state or local list, schedule, log, inventory or database.
 
(vi) Environmental Audits, Reports, Permits and Licenses.  Borrower has
delivered to Lender all environmental assessments, audits, reports, permits,
licenses and other documents describing or relating in any way to any Location
or Borrower’s businesses.
 
 
14

--------------------------------------------------------------------------------

 
 
4.10 ERISA.
 
(a) Maintenance and Contributions to Plans.  Except as set forth on
Schedule 4.10, neither Borrower nor any ERISA Affiliate (i) maintains or has
maintained any Pension Plan, (ii) contributes or has contributed to any
Multiemployer Plan, or (iii) provides or has provided post-retirement medical or
insurance benefits to employees or former employees (other than benefits
required under Section 601 of ERISA, Section 4980B of the IRC, or applicable
state law).
 
(b) Knowledge of Plan Noncompliance with Applicable Law.  Except as set forth on
Schedule 4.10, neither Borrower nor any ERISA Affiliate has (i) knowledge that
Borrower or the ERISA Affiliate is not in full compliance with the requirements
of ERISA, the IRC, or applicable state law with respect to any Plan, (ii)
knowledge that a Reportable Event occurred or continues to exist in connection
with any Pension Plan, or (iii) sponsored a Plan that it intends to maintain as
qualified under the IRC that is not so qualified, and no fact or circumstance
exists which may have an adverse effect on such Plan’s tax-qualified status.
 
(c) Funding Deficiencies and Other Liabilities.  Neither Borrower nor any ERISA
Affiliate has liability for any (i) accumulated funding deficiency (as defined
in Section 302 of ERISA and Section 412 of the IRC) under any Plan, whether or
not waived, (ii) withdrawal, partial withdrawal, reorganization or other event
under any Multiemployer Plan under Section 4201 or 4243 of ERISA, or (iii) event
or circumstance which could result in financial obligation to the Pension
Benefit Guaranty Corporation, the Internal Revenue Service, the Department of
Labor or any participant in connection with any Plan (other than routine claims
for benefits under the Plan).
 
4.11 Operation of Business.
 
Borrower now possesses, and shall at all times during the term of the Revolving
Loan possess, all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or other rights required to conduct its business
substantially as now conducted and as presently proposed to be conducted, and
Borrower is not in violation of any valid rights of others with respect to any
of the foregoing.  Borrower is materially in compliance with all provisions of
all agreements, instruments, decrees and orders to which it is a party or by
which it or its property is bound or affected, the breach or default of which
could have a Material Adverse Effect.  Each right to payment and each
instrument, document, chattel paper and other agreement constituting or
evidencing Collateral is (or, in the case of all future Collateral, will be when
arising or issued) the valid, genuine and legally enforceable obligation,
subject to no defense, setoff or counterclaim of the Account Debtor, any credit
card processor or company, or other obligor named in that instrument.
 
4.12 Subsidiaries.
 
Except as set forth on Schedule 4.12, Borrower has no Subsidiaries.
 
 
15

--------------------------------------------------------------------------------

 
 
4.13 Payment of Taxes.
 
Borrower and its Affiliates have filed all tax returns (federal, state, and
local) required to be filed, and except as set forth on Schedule 4.13, have paid
to the proper governmental authority all withholding taxes, payroll taxes,
employee taxes, income taxes, and all other taxes, assessments, governmental
charges and levies of every kind whatsoever (including all interest and
penalties pertaining thereto), incurred, assessed or otherwise required to be
paid by Borrower or its Affiliates in regards to Borrower’s assets, business,
employees and income, except such as are not yet due, or as are being contested
in good faith by proper proceedings diligently prosecuted and as to which
adequate reserves are maintained in accordance with GAAP.
 
4.14 Lien on Collateral.
 
The Lender’s security interest in and Lien on the Collateral constitutes and
shall at all times constitute a Lien having the priority  with respect
to  certain types of Collateral as specified in the Amended and Restated
Intercreditor Agreement.  Borrower is the absolute owner of the Collateral with
full right to pledge, sell, consign, transfer and create a security interest in
the same, free and clear of any and all claims in favor of others (other than as
provided in the Amended and Restated Intercreditor Agreement) and no financing
statement naming Borrower as debtor is on file in any office except only to
perfect Permitted Liens of the Parties to the Amended and Restated Intercreditor
Agreement, as specified therein.  Borrower has previously authorized the filing
of financing statements sufficient when filed to perfect the Lender’s security
interest in the Collateral and other Liens created by the Security
Documents.  None of the Collateral is or will become a fixture on real estate,
unless a sufficient fixture filing has been filed with respect to such
Collateral.
 
4.15 Intellectual Property Rights.
 
(a) Owned Intellectual Property.  Set forth on Schedule 4.15 is a complete list
of all patents, applications for patents, trademarks, applications to register
trademarks, service marks, applications to register service marks, mask works,
trade dress and copyrights for which Borrower is the owner of record (the “Owned
Intellectual Property”).  Except as set forth on Schedule 4.15, (i) Borrower
owns the Owned Intellectual Property free and clear of all restrictions
(including covenants not to sue any Person), court orders, injunctions, decrees,
writs or Liens, (ii) no Person other than Borrower owns or has been granted any
right in the Owned Intellectual Property, (iii) all Owned Intellectual Property
is valid, subsisting and enforceable, and (iv) Borrower has taken all
commercially reasonable action necessary to maintain and protect the Owned
Intellectual Property.
 
(b) Intellectual Property Rights Licensed from Others.  Set forth on
Schedule 4.15 is a complete list of all agreements under which Borrower has
licensed Intellectual Property Rights from another Person (“Licensed
Intellectual Property”) other than readily available, non-negotiated licenses of
computer software and other intellectual property used solely for performing
accounting, word processing and similar administrative tasks (“Available
Software”) and a summary of any ongoing payments Borrower is obligated to make
with respect to Licensed Intellectual Property.  Except as set forth on Schedule
4.15, Borrower’s licenses to use the Licensed Intellectual Property are free and
clear of all restrictions, Liens, court orders, injunctions, decrees, or writs,
whether agreed to in a Record Authenticated by Borrower or otherwise.  Except as
on Schedule 4.15, Borrower is not contractually obligated to make royalty
payments of a material nature, or pay fees to any owner of, licensor of, or
other claimant to, any Intellectual Property Rights.
 
 
16

--------------------------------------------------------------------------------

 
 
(c) Other Intellectual Property Needed for Business.  Except for Available
Software and as on Schedule 4.15, the Owned Intellectual Property and the
Licensed Intellectual Property constitute all Intellectual Property Rights used
or necessary to conduct Borrower’s business as it is presently conducted or as
Borrower reasonably foresees conducting it.
 
(d) Infringement.  Except as set forth on Schedule 4.15, Borrower has no
knowledge of, and has not received notice either orally or in writing alleging,
any infringement or other violation of another Person’s Intellectual Property
Rights (including any claim that Borrower must license or refrain from using the
Intellectual Property Rights of any Person) nor, to Borrower’s knowledge, is
there any threatened claim or any reasonable basis for any such claim.
 
5. Borrower’s Covenants.
 
So long as the Obligations remain unpaid or unsatisfied, or the Facility has not
been terminated, Borrower shall comply with each of the following covenants,
unless Lender waives compliance in writing.
 
5.1 Use of Proceeds.
 
Borrower shall use the proceeds of each Revolving Advance solely to repay
Borrower’s existing lender(s) as agreed by Borrower and Lender and for
Borrower’s general working capital purposes.  Borrower shall not, directly or
indirectly, use any of the proceeds of any Revolving Advance for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System (or any successor), or to
extend credit to any Person for the purpose of purchasing or carrying any such
margin stock or for any purpose which violates, or is inconsistent with,
Regulation X of said Board of Governors (or any successor), or for any other
purpose not permitted by Section 7 of the Securities Exchange Act of 1934 or by
any of the rules and regulations respecting the extension of credit promulgated
thereunder, or otherwise prohibited by or in violation of applicable law.  No
proceeds of any Revolving Advance shall be conveyed or transferred to, or used
for the direct or indirect benefit of, any Subsidiary or Affiliate of Borrower.
 
5.2 Compliance with Laws.
 
(a) Applicable Laws.  Borrower shall (i) conduct its business in a lawful manner
and in material compliance with all applicable federal, state, and local laws,
ordinances, rules, regulations, and orders; (ii) use and keep the Collateral,
and require that others use and keep the Collateral, only for lawful purposes,
without violation of any federal, state or local law, statute or ordinance; and
(iii) not violate any valid Intellectual Property Rights of others.
 
 
17

--------------------------------------------------------------------------------

 
 
(b) Patriot Act.  Borrower shall (i) not be or become subject at any time to any
statute, rule, law, regulation, ordinance, order, restriction, or list of any
government agency that prohibits or limits Lender from making any Revolving
Advance or extension of credit to Borrower or from otherwise conducting business
with Borrower, (ii) prohibit any Person that is a shareholder or officer of
Borrower from being listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury or included in any Executive
Orders; (iii) not permit the proceeds of any Revolving Advance or any other
financial accommodation extended by Lender to be used in any way that violates
any foreign asset control regulations of OFAC or other applicable law; (iv)
provide documentary and other evidence of Borrower’s identity as may be
requested by Lender at any time to enable Lender to verify Borrower’s identity
or to comply with any applicable law or regulation, including Section 326 of the
Patriot Act; (v) comply with all applicable Bank Secrecy Act laws and
regulations; and (vi) otherwise comply with the Patriot Act and Lender’s related
policies and procedures.
 
(c) Environmental Laws.  Borrower shall (i) comply with the requirements of
applicable Environmental Laws and obtain and comply with all permits, licenses
and similar approvals required by them, and (ii) not generate, use, transport,
treat, store or dispose of any Hazardous Substances in such a manner as to
create any material liability or obligation under the common law of any
jurisdiction or any Environmental Law.
 
5.3 ERISA.
 
Except as disclosed to Lender in writing prior to the date of this Agreement,
neither Borrower nor any ERISA Affiliate will (i) adopt, create, assume or
become party to any Pension Plan; (ii) become obligated to contribute to any
Multiemployer Plan; (iii) incur any obligation to provide post-retirement
medical or insurance benefits with respect to employees or former employees
(other than benefits required by law) or (iv) amend any Plan in a manner that
would materially increase its funding obligations.
 
5.4 Change in Nature of Business; Preservation of Existence; Place of Business;
Name.
 
Borrower shall not engage in any business not authorized by and not in
accordance with its Organizational Documents and other governing
documents.  Borrower will not engage in any line of business materially
different from that presently engaged in by Borrower, and will not purchase,
lease or otherwise acquire assets not related to its business.  Borrower shall
preserve and maintain its existence and all of its rights, privileges and
franchises necessary or desirable in the normal conduct of its business and
shall conduct its business in an orderly, efficient and regular manner.  Except
for sale, processing, use, consumption or other disposition in the ordinary
course of business consistent with past practice, Borrower shall keep all
Collateral (other than Collateral in the possession of Lender) at one of the
Locations.  Borrower shall not transfer its chief executive office and principal
place of business, or move, relocate, close or sell any Location.  Borrower
shall not remove its books and records or any of them to a location other than
the Location designated as its chief executive office and principal place of
business on Schedule 2.4 without Lender’s prior written consent.  Borrower shall
not permit any tangible Collateral or any records relating to the Collateral to
be located in any state or area in which, in the event of such location, a
financing statement covering such Collateral would be required to be, but has
not in fact been, filed in order to perfect the Lender’s security interest in
such Collateral.  Borrower shall not change its name or jurisdiction of
organization.
 
 
18

--------------------------------------------------------------------------------

 
 
5.5 Prior Consent for Amendment or Change.
 
Borrower shall not modify, amend, waive, or otherwise materially alter, or fail
to enforce in any material manner, its Organizational Documents or other
governing documents without Lender’s prior written consent, which consent shall
not be unreasonably withheld.
 
5.6 Tax Filings; Payment of Taxes and Obligations.
 
Borrower shall (a) timely file all tax returns (federal, state, and local)
required to be filed; (b) pay when due to the proper governmental authority all
withholding taxes, payroll taxes, employee taxes, income taxes, and all other
taxes, assessments, governmental charges and levies of every kind whatsoever
(including all interest and penalties pertaining thereto), incurred, assessed or
otherwise required to be paid in regards to Borrower’s assets, business,
employees and income; (c) pay or discharge all lawful claims for labor,
materials and supplies which, if unpaid, might by law become a Lien upon any
property of Borrower; and (d) pay when due all other material obligations of
whatever nature or source, except in each case, such as are not yet due, or as
are being contested in good faith by proper proceedings diligently prosecuted
and as to which adequate reserves are maintained in accordance with GAAP, or
over which Borrower has posted a bond in an amount not less than the amount
being contested by Borrower.
 
5.7 Reporting.
 
Borrower shall provide Lender with such financial statements and reports as
Lender may reasonably request from time to time.  All audited financial
statements and reports shall be prepared in accordance with GAAP.  All unaudited
financial statements and reports shall fully and fairly present Borrower’s
financial condition as of the date thereof and the results of Borrower’s
operations for the period or periods covered thereby and shall be consistent
with other financial statements previously delivered to Lender.  All reports
shall be in a form acceptable to Lender.  Unless otherwise directed by Lender,
Borrower shall provide the following financial statements and reports to Lender:
 
(a) As soon as available, but in any event not more than  one hundred five (105)
days after the end of each fiscal year, one (1) copy of the annual balance sheet
and statements of income and retained earnings of Borrower and each corporate
Guarantor as of and for the year then ended, all in reasonable detail, including
a statement of contingent liabilities, plus a statement of cash flows, each
prepared in accordance with GAAP and audited by an independent certified public
accountant selected by Borrower and acceptable to Lender, prepared, if requested
by Lender, on a consolidated and consolidating basis and showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year otherwise in a form acceptable to Lender.  Such annual financial statements
shall include an unqualified opinion of such accountant and a certification by
the chief financial officer or chief executive officer of Borrower that such
annual financial statements fully and fairly present Borrower’s financial
condition as of the date thereof and the results of operations for the period
covered thereby, and are consistent with other financial statements previously
delivered to Lender.
 
 
19

--------------------------------------------------------------------------------

 
 
(b) As soon as available but in any event not more than  thirty (30) days after
the end of each calendar month, in a form provided by or acceptable to Lender,
company prepared monthly financial statements for each calendar month prepared
for that month and for the year to date period then ended and prepared, if
requested by Lender, on a consolidated and consolidating basis to include
Borrower’s Affiliates (including each corporate Guarantor), and showing in
comparative form the figures for the corresponding date and period in previous
fiscal year, subject to year-end adjustments.
 
(c) At the time of any request for a Revolving Advance, and at such other
frequency as Lender may request from time to time, and in any event not less
frequently than once a month (to be provided within ten (10) days after the end
of each calendar month), and in a form provided by or acceptable to Lender
(unless otherwise directed by Lender, the Borrowing Base Certificate shall be in
the form attached hereto as Exhibit A), a certification (each, a “Borrowing Base
Certificate”) describing all Accounts created or acquired by Borrower and
demonstrating that the outstanding balance on the Revolving Loan is in
compliance with the terms and conditions of this Loan Agreement.
 
(d) Concurrently with the delivery of the financial statements referred to in
Sections 5.7(a) and (b), or at such other frequency as Lender may request from
time to time, a fully and properly completed Compliance Certificate in the form
attached hereto as Exhibit B (each, a “Compliance Certificate”), signed by the
chief financial officer or chief executive officer of Borrower.
 
(e) Within fifteen (15) days after the end of each calendar month, or at such
other frequency as Lender may request from time to time, in a form acceptable to
Lender, (i) detailed agings of Borrower’s accounts receivable and accounts
payable and (ii) a calculation of Borrower’s accounts as of the end of that
month or shorter time period requested by Lender.
 
(f) No later than thirty (30) days prior to each fiscal year end, Borrower shall
submit to Lender Borrower’s projected balance sheet and income statement and
statement of cash flows for each month of the next fiscal year, certified as
accurate by Borrower’s chief financial officer and accompanied by a statement of
assumptions and supporting schedules and information.
 
(g) No later than three (3) business days after discovery, Borrower shall submit
to Lender a written notice of all actions, suits or proceedings filed or
threatened against or affecting Borrower in any court or before any governmental
commission, board, or authority which, if adversely determined (i) may result in
a judgment, adverse determination, or other detriment against Borrower in excess
of $100,000.00 or (ii) may have a Material Adverse Effect.
 
 
20

--------------------------------------------------------------------------------

 
 
(h) No later than five (5) Business Days after learning of the probable
occurrence of any Event of Default, Borrower shall submit to Lender a written
notice of such Event of Default and the steps being taken by Borrower to address
such Event of Default.
 
(i)  No later than five (5) days after discovery, Borrower shall submit to
Lender a written notice of any disputes or claims by Borrower’s customers
exceeding $25,000.00 individually or an amount greater than one percent (1.00%)
of the Borrower’s trailing twelve month revenues in the aggregate during any
fiscal year.
 
(j) Promptly but in any event no later than five (5) days after discovery,
Borrower shall submit to Lender a written notice notifying Lender of any change
in circumstance that would affect the accuracy of any representation or
warranty, unless the representation or warranty specifically relates to an
earlier date.
 
(k) Promptly but in any event no later than five (5) days after such change,
Borrower shall submit to Lender a written notice of any change in the persons
constituting Borrower’s officers and board of directors.
 
(l) Immediately after discovery, Borrower shall submit to Lender a written
notice of any loss of or material damage to any Collateral or of any substantial
adverse change in any Collateral or the prospect of its payment.
 
(m) Promptly but in any event no later than five (5) days after discovery,
Borrower shall submit to Lender a written notice of any commercial tort claims
brought by Borrower against any Person, including the name and address of each
defendant, a summary of the facts, an estimate of Borrower’s damages, copies of
any complaint or demand letter submitted by Borrower, and such other information
as Lender may reasonably request.
 
(n)  No later than five (5) days after distribution, Borrower shall submit to
Lender copies of all financial statements, reports and proxy statements which
Borrower shall have sent to its shareholders.
 
(o) No later than May 31st of each year or five (5) days after they are required
to be filed, Borrower shall submit to Lender copies of Borrower’s and each
corporate Guarantor’s signed and dated state and federal income tax returns and
all related schedules, and copies of any extension requests.
 
(p) No later than three (3) days after discovery of any violation, Borrower
shall submit to Lender a written notice of Borrower’s violation of any law, rule
or regulation, the non compliance with which could have a Material Adverse
Effect.
 
 
21

--------------------------------------------------------------------------------

 
 
(q) (i) Promptly upon discovery, and in any event within thirty (30) days after
Borrower knows or has reason to know that any Reportable Event with respect to
any Pension Plan has occurred, Borrower shall submit to Lender a written notice
from Borrower’s chief financial officer notifying Lender of the Reportable Event
in detail and the actions which Borrower proposes to take to correct the
deficiency, together with a copy of any related notice sent to the Pension
Benefit Guaranty Corporation; (ii) promptly upon discovery, and in any event
within ten (10) days after Borrower fails to make a required quarterly Pension
Plan contribution under Section 412(m) of the IRC, Borrower shall submit to
Lender a written notice from Borrower’s chief financial officer notifying Lender
of the failure in detail and the actions that Borrower will take to cure the
failure, together with a copy of any related notice sent to the Pension Benefit
Guaranty Corporation; and (iii) promptly upon discovery, and in any event within
ten (10) days after Borrower knows or has reason to know that it may be liable
or may be reasonably expected to have liability for any withdrawal, partial
withdrawal, reorganization or other event under any Multiemployer Plan under
Sections 4201 or 4243 of ERISA, Borrower shall submit to Lender a written notice
from Borrower’s chief financial officer notifying Lender of the details of the
event and the actions that Borrower proposes to take in response.
 
(r) Upon Lender’s request, Borrower shall submit to Lender a list of the names,
addresses and phone numbers of all Account Debtors and credit card processors or
companies.
 
(s) From time to time, with reasonable promptness, Borrower shall submit to
Lender all deposit records, Equipment schedules, invoices to Account Debtors,
information regarding Borrower’s Owned Intellectual Property, Licensed
Intellectual Property or other Intellectual Property Rights, credit memos,
shipment documents and delivery receipts for goods sold, and such other
materials, reports, records or information as Lender may request.
 
5.8 Insurance.
 
(a) Borrower shall maintain policies of insurance on its assets and operations,
in such amount and covering such risks as are usually carried by companies
engaged in the same or a substantially similar business similarly situated under
such policies of insurance, including, as applicable, business interruption
insurance (including force majeure coverage), hazard coverage on an “all risks”
basis for all tangible Collateral, and theft and physical damage coverage for
Collateral consisting of motor vehicles.  Such policies shall be maintained with
such insurance companies, in such amounts and covering such risks as are at all
times satisfactory to Lender.  All policies covering any Collateral shall
contain a lender’s loss payable endorsement in a form satisfactory to Lender,
showing Lender as a loss payee; or at Lender’s option, are to be made payable to
Lender, in case of loss, under a standard noncontributory “mortgagee,”
“lender’s” or “secured party” clause and are to contain such other provisions as
Lender may require to fully protect its interest in the Collateral and to
payments to be made under such policies.   Certificates of insurance, evidencing
that all premiums have been paid, shall be delivered to Lender, and to the
extent possible, shall provide for not less than thirty (30) days prior written
notice to Lender of the exercise of any right of cancellation (if such notice is
not available from the insurer to Lender, then Borrower will promptly provide
notice to Lender of any notice of cancellation received from an insurer).
 
 
22

--------------------------------------------------------------------------------

 
 
(b) As additional security for the Obligations, Borrower hereby assigns to
Lender all of Borrower’s right under and interest in every policy of insurance
covering the Collateral and all business records and other documents relating to
it, and all monies (including proceeds and refunds) that may be payable under
any policy.  Borrower hereby directs the issuer of each policy to pay all such
monies directly to Lender.  Unless Lender shall otherwise agree with Borrower in
writing, Lender shall have the sole right, in its own name or Borrower’s name,
to (but need not) (i) execute and deliver proofs of claim or file claims under
any insurance policies; (ii) to receive, receipt and give acquittance for any
payments that may be payable thereunder; (iii) to endorse checks and other
instruments representing payment of the policy of insurance; (iv) to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies; and (v) to adjust,
litigate, compromise or release claims against the issuer of any policy.  Any
monies received under any insurance policy assigned to Lender, other than
liability insurance policies, or received as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid to
Lender and, as determined by Lender in its sole discretion, either be applied to
prepayment of the Obligations or disbursed to Borrower under payment terms
reasonably satisfactory to Lender for application to the cost of repairs,
replacements, or restorations which shall be effected with reasonable promptness
and shall be of a value at least equal to the value of the items or property
destroyed.
 
5.9 Books and Records; Inspection; Collateral Examination and Appraisals.
 
(a) Books and Records; Inspection.  Borrower shall keep complete and accurate
books and records with respect to the Collateral and Borrower’s business and
financial condition and any other matters that Lender may request, in accordance
with GAAP.  Borrower shall at any reasonable time and from time to time permit
Lender or any representative of Lender to audit, examine and make copies of any
of Borrower’s books and records, and visit and inspect the Collateral and other
assets of Borrower, and to discuss the business, affairs, finances, insurance,
Accounts and Collateral of Borrower with any of Borrower’s shareholders,
officers, directors, employees and other agents and with Borrower’s independent
accountants.
 
(b) Authorization to Borrower’s Agents to Make Disclosures to Lender.  Borrower
authorizes all accountants and other Persons acting as its agent to disclose and
deliver to Lender’s employees, accountants, attorneys and other Persons acting
as its agent, at Borrower’s expense, all financial information, books and
records, work papers, management reports and other information in their
possession regarding Borrower.
 
(c) Collateral Exams and Inspections.  Borrower shall permit Lender or its
designee(s), from time to time in Lender’s sole discretion, and at Borrower's
sole expense, to conduct an audit and field examination of the Collateral or any
other property of Borrower.
 
 
23

--------------------------------------------------------------------------------

 
 
5.10 Maintenance of Property.
 
(a) Borrower shall maintain, keep and preserve all of its tangible and
intangible assets, including the Collateral, necessary or useful in the proper
conduct of its business in good repair and working order and condition, ordinary
wear and tear excepted, and where applicable, properly licensed and
certificated, and will from time to time replace or repair any worn, defective
or broken parts; provided that Borrower may discontinue the operation and
maintenance of any Equipment and may sell, lease or otherwise dispose of any
Equipment for the purpose of replacing such Equipment which, as a consequence of
wear, duplication or obsolescence, is no longer used or necessary in Borrower’s
business so long as (i) fair consideration is received therefor, (ii) such
Equipment is not Equipment purchased with the proceeds of any Revolving Advance
and (iii) Borrower believes that such action is desirable to the conduct of its
business and not disadvantageous in any material respect to Lender.
 
(b) Borrower shall take all commercially reasonable steps necessary to protect
and maintain its Intellectual Property Rights.  Borrower shall take all
commercially reasonable steps necessary to prosecute any Person Infringing its
Intellectual Property Rights and to defend itself against any Person accusing it
of Infringing any Person’s Intellectual Property Rights.
 
(c) Borrower shall defend the Collateral against all Liens, claims and demands
of all third Persons claiming any interest in the Collateral.  Borrower shall
keep all Collateral free and clear of all Liens except Permitted Liens.
 
5.11 Financial Covenants.
 
Except as otherwise provided herein, each of the accounting terms used in this
Section 5.11 shall have the meanings used in accordance with GAAP.
 
(a) Interest Coverage.  Borrower shall be required to maintain at all times a
ratio of (i) Adjusted EBITDA to (ii) cash interest paid, measured as of the last
day of each fiscal month on a trailing twelve (12) month basis, of not less than
the minimum interest coverage ratio set forth in the table below opposite of
such fiscal month:
 

 
Fiscal Month
 
Minimum Interest Coverage Ratio
 
The fiscal months ending November, 2012, through and including February 2013.
 
0.70:1.00
 
The fiscal months ending March 2013 through and including May 2013.
 
0.80:1.00
 
The fiscal months ending June 2013 through and including August 2013.
 
0.90:1.00
 
The fiscal months ending September 2013 and all measurement periods thereafter.
 
1.00:1.00

 
 
24

--------------------------------------------------------------------------------

 


(b) Minimum Tangible Net Worth.  Borrower shall be required to maintain at all
times a Minimum Tangible Net Worth, as measured on the last day of each fiscal
month, of not less than that amount set forth in the table below opposite such
fiscal month:
 
Fiscal Month
 
Minimum Amount
 
November 2012 through and including May 2013
    (12,560 )
June 2013 through and including November 2013
    (12,310 )
December 2013 through and including May 2014
    (12,060 )
All Measurement periods thereafter
    (11,810 )



For purposes of this Agreement, “Tangible Net Worth” means the excess of
Borrower’s total assets over total liabilities, excluding, however, from the
determination of total assets any related party notes or loans receivable,
investments in related parties and all assets which would be classified as
intangible assets under GAAP, including goodwill, licenses, patents, trademarks,
tradenames, copyrights, and franchises, and also excluding from liabilities any
Subordinated Debt.
 
(c) Capital Expenditures.  Borrower shall not incur or contract to incur Capital
Expenditures of more than $125,000 in the aggregate during any fiscal year,
without prior written approval from Lender.
 
5.12 Negative Pledge.
 
(a) Borrower shall not create, incur, assume, or suffer to exist any Lien, upon
or with respect to any of its assets, including the Collateral, now owned or
hereafter acquired, as security for any indebtedness or otherwise, or file,
under the UCC of any jurisdiction, a financing statement under which Borrower
appears as debtor with regard to any such assets, or sign any security agreement
authorizing any secured party thereunder to file such financing statement with
regard to such assets, or allow any Lien on any certificate of title of any of
its assets, except each of the following (each a “Permitted Lien” and
collectively, “Permitted Liens”):  (i) Lender’s security interest in the
Collateral and all other Liens created by the Security Documents; (ii) Liens in
existence on the date hereof that are set forth on Schedule 5.12 and secure
indebtedness for borrowed money permitted under Section 5.13; (iii) Liens
arising in the ordinary course of business consistent with past practice (such
as Liens of carriers, warehousemen, mechanics, and materialmen) and other
similar Liens, in each case imposed by law for sums not yet due and payable or,
if due and payable, those being contested in good faith by appropriate
proceedings diligently prosecuted and for which appropriate reserves are
maintained in accordance with GAAP and for which appropriate bonding has been
obtained if requested by Lender; (iv) with respect to real property, easements,
rights of way, restrictions, minor defects or irregularities in title or other
similar Liens which alone or in the aggregate do not interfere in any material
way with the ordinary conduct of the business of Borrower or with Borrower’s
title to such real property, and which individually or collectively do not
materially affect the value of such real property; (v) Liens for taxes and
assessments not yet due and payable or, if due and payable, those being
contested in good faith by appropriate proceedings diligently prosecuted and for
which appropriate reserves are maintained in accordance with GAAP and for which
bonding has been obtained, if requested by Lender; provided that no such Lien
shall attach to any Collateral;   and (vi) purchase money Liens relating to the
acquisition of Equipment not exceeding the lesser of cost or fair market value
and so long as no Event of Default has occurred and is continuing and no Event
of Default would exist immediately after such acquisition.
 
 
25

--------------------------------------------------------------------------------

 
 
(b) Borrower shall pay when due each account payable due to any Person holding a
Permitted Lien on any Collateral.  Borrower shall not amend any financing
statement filed by Lender as secured party except as permitted by law.
 
5.13 Indebtedness.
 
Borrower shall not incur, create, assume or permit to exist any indebtedness or
liability on account of deposits or letters of credit issued on Borrower’s
behalf, or advances or any indebtedness for borrowed money of any kind, whether
or not evidenced by an instrument, except (a) the Obligations; (b) indebtedness
of Borrower set forth on Schedule 5.13; and (c) indebtedness secured by
Permitted Liens.
 
5.14 Guaranties.
 
Borrower shall not assume, guarantee, endorse or otherwise become directly or
contingently liable for the obligations of any Person, except (a) the
endorsement of negotiable instruments by Borrower for deposit or collection or
similar transactions in the ordinary course of business; and (b) guaranties,
endorsements and other direct or contingent liabilities in connection with the
obligations of other Persons in existence on the date of this Agreement and set
forth on Schedule 5.14.
 
5.15 Investments and Subsidiaries.
 
Borrower shall not make or permit to exist any loans or advances to, or make any
investment or acquire any interest whatsoever in, any Person or Affiliate,
including any partnership or joint venture, nor purchase or hold beneficially
any stock or other securities or evidence of indebtedness of any Person or
Affiliate, except:
 
(a) Investments in direct obligations of the United States of America or any of
its political subdivisions whose obligations constitute the full faith and
credit obligations of the United States of America and have a maturity of one
year or less, commercial paper issued by U.S. corporations rated “A 1” or “A 2”
by Standard & Poor’s Ratings Services or “P 1” or “P 2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having deposits
in excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);
 
 
26

--------------------------------------------------------------------------------

 
 
(b) Current investments in those Subsidiaries in existence on the date of this
Agreement which are set forth on Schedule 5.15.
 
5.16 Dividends and Distributions.
 
Without Lender’s prior written consent, Borrower shall not declare or pay any
dividends (other than dividends payable solely in stock of Borrower) on any
class of its stock, or make any payment on account of the purchase, redemption
or retirement of any shares of its stock, or other securities or evidence of its
indebtedness or make any distribution regarding its stock, either directly or
indirectly.
 
5.17 Salaries.
 
Without Lender’s prior written consent, Borrower shall not pay excessive or
unreasonable salaries, bonuses, commissions, consultant fees or other
compensation.
 
5.18 Mergers, Consolidations, and Purchase and Sale of Assets.
 
Borrower shall not wind up, liquidate, or dissolve itself, reorganize, merge, or
consolidate with or into, or convey, sell, assign, transfer, lease, or otherwise
dispose of (whether in one transaction or a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to any
Person, or acquire all or substantially all of the assets or the business of any
Person; provided, however, that Lender shall not unreasonably withhold its
consent to or its willingness to provide a waiver of this covenant in the event
of a merger or the sale of all or substantially all of Borrower’s assets.
 
5.19 Delivery of Instruments, etc.
 
Upon request by Lender, Borrower shall promptly deliver to Lender in pledge all
instruments, documents and chattel paper constituting Collateral, endorsed or
assigned by Borrower.
 
5.20 Sale or Transfer of Assets; Suspension of Business Operations.
 
Borrower shall not sell, lease, assign, transfer or otherwise dispose of (a) the
stock of any Subsidiary; (b) all or a substantial part of its assets; or (c) any
Collateral or any interest in Collateral (whether in one transaction or in a
series of transactions) to any other Person, other than as set forth in Section
5.10(a).  Borrower shall not liquidate, dissolve or suspend business
operations.  Borrower shall not transfer any part of its ownership interest in
any Intellectual Property Rights and shall not permit its rights as licensee of
Licensed Intellectual Property to lapse, except that Borrower may transfer such
rights or permit them to lapse if it has reasonably determined that such
Intellectual Property Rights are no longer useful in its business.  If Borrower
transfers any Intellectual Property Rights for value, Borrower shall pay the
Proceeds to Lender for application to the Obligations as otherwise set forth
herein.  Borrower shall not license any other Person to use any of Borrower’s
Intellectual Property Rights, except that Borrower may grant licenses in the
ordinary course of its business in connection with sales of Inventory or the
provision of services to its customers.
 
 
27

--------------------------------------------------------------------------------

 
 
5.21 Consolidation and Merger; Asset Acquisitions.
 
Borrower shall not consolidate with or merge into any other entity, or permit
any other entity to merge into it, or acquire (in a transaction analogous in
purpose or effect to a consolidation or merger) all or substantially all of the
assets of any other entity.
 
5.22 Sale and Leaseback.
 
Borrower shall not enter into any arrangement, directly or indirectly, with any
other Person pursuant to which Borrower shall sell or transfer any real or
personal property, whether owned now or acquired in the future, and then rent or
lease all or part of such property or any other property which Borrower intends
to use for substantially the same purpose or purposes as the property being sold
or transferred.
 
5.23 Accounting.
 
Borrower shall not adopt any material change in accounting principles except as
required by GAAP, consistently applied.  Borrower shall not change its fiscal
year.
 
5.24 Discounts, etc.
 
After notice from Lender, Borrower shall not grant any discount, credit or
allowance to any customer of Borrower or accept any return of goods
sold.  Borrower shall not at any time modify, amend, subordinate, cancel or
terminate any Account.
 
5.25 Post-Closing Matters.
 
Borrower shall satisfy each requirement set forth on Schedule 5.25 on or before
the date specified for such requirement, in each case in form and substance
acceptable to Lender in its sole discretion.
 
6. Events of Default.
 
6.1 Events of Default.
 
The occurrence of any of the following events under this Agreement and under the
other Loan Documents that is not resolved within the cure periods provided in
Section 7.2 below shall be termed an “Event of Default”:
 
(a) Borrower fails to pay any Obligations when such Obligations are due or are
declared due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise).
 
(b) Borrower fails in the timely performance of any Obligation, covenant,
agreement, or liability created by any of the Loan Documents.
 
(c) Any representation or warranty made by or on behalf of Borrower or any
Guarantor in any of the Loan Documents or in any agreement, document or
instrument contemplated by the Loan Documents, or given to Lender by Borrower or
any Guarantor in support of the Loan Documents is or has become materially false
or materially misleading.
 
 
28

--------------------------------------------------------------------------------

 
 
(d) Any financial statement delivered by or on behalf of Borrower or any
Guarantor is or has become materially false or materially misleading.
 
(e) An event has occurred which could have a Material Adverse Effect.
 
(f) Any covenant in Section 5.11 becomes inapplicable due to the lapse of time,
and Borrower and Lender fail to come to an agreement acceptable to Lender in
Lender’s sole discretion to amend the covenant to apply to future periods.
 
(g) An Overadvance arises in any manner or on terms not otherwise approved of in
advance by Lender in writing.
 
(h) Any ownership interest in Borrower is sold, transferred, or becomes subject
to a Lien without Lender’s prior written consent.
 
(i) A judgment, order or arbitration award requiring payment in excess of
$100,000.00 is entered or filed against Borrower and such judgment, order or
arbitration award is not immediately stayed or appealed.
 
(j) A notice of Lien (other than a Permitted Lien), levy or assessment in excess
of $50,000.00 is filed or recorded with respect to any portion of the Collateral
by any governmental authority or any taxes or debts owing at any time or times
hereafter to any governmental authority become a Lien (other than a Permitted
Lien) upon any portion of the Collateral, and (i) such Lien, notice of Lien,
levy or assessment is not discharged or released or the enforcement thereof is
not stayed within five (5)  Business Days of the notice or attachment thereof,
or (ii) if the enforcement thereof is stayed, such stay shall cease to be in
effect; provided that this Section 6.1(j) shall not apply to any Liens, notices
of Lien, levies or assessments which relate to current taxes not yet due and
payable.
 
(k) Any loss, theft, substantial damage or destruction of any item or items of
Collateral occurs which is not fully insured as required by this Agreement or
any other Loan Document (as used in this Section 6.1(k), a “Loss”), and the
amount of such Loss that is not fully covered by insurance (including any
deductible in connection therewith), together with the amount of all other
Losses not fully covered by insurance (including any deductibles in connection
therewith) occurring in the same fiscal year of Borrower, exceeds $100,000.00.
 
(l) With respect to Collateral with an aggregate value of less than $50,000.00
measured cumulatively over Borrower’s fiscal year, (i) all or any part of such
Collateral is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes within the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors and (ii) such Collateral is not
immediately returned to Borrower or such writ, distress warrant or levy is not
immediately dismissed, stayed or lifted.
 
 
29

--------------------------------------------------------------------------------

 
 
(m) (i) a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed (A)
against Borrower and an adjudication or appointment is made or order for relief
is entered, or such proceeding remains undismissed for a period in excess of
thirty (30) days, or (B) by Borrower; (ii) Borrower makes an assignment for the
benefit of creditors; (iii) Borrower takes any corporate action, as applicable,
to authorize any of the foregoing; (iv) Borrower becomes “insolvent” as that
term is defined in Section 101(32) of the United States Bankruptcy Code (11
U.S.C. § 101(32)), the UFTA or the UFCA, or fails generally to pay its debts as
they mature or become due, within the meaning of Section 548(a)(1)(B)(iii) of
the United States Bankruptcy Code, the UFTA and the UFCA; or (v) any judgment,
writ, warrant of attachment or execution or similar process is issued or levied
against a substantial part of the property of Borrower.
 
(n) (i) a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed (A)
against any Guarantor and an adjudication or appointment is made or order for
relief is entered, or such proceeding remains undismissed for a period in excess
of thirty (30) days, or (B) by any Guarantor; (ii) any Guarantor makes an
assignment for the benefit of creditors; (iii) any Guarantor takes any action to
authorize any of the foregoing; or (iv) any Guarantor becomes “insolvent” as
that term is defined in Section 101(32) of the United States Bankruptcy Code (11
U.S.C. § 101(32)), the UFTA or the UFCA, or fails generally to pay its debts as
they mature or become due, within the meaning of Section 548(a)(1)(B)(iii) of
the United States Bankruptcy Code, the UFTA and the UFCA; or (v) any judgment,
writ, warrant of attachment or execution or similar process is issued or levied
against a substantial part of the property of any Guarantor.
 
(o) Borrower or any Guarantor (i) involuntarily dissolves, is involuntarily
dissolved, or is terminated, and has not been reinstated within five (5) days
thereafter or (ii) voluntarily dissolves, is voluntarily dissolved, dies or
terminates.
 
(p) Borrower or any Guarantor is enjoined, restrained, or in any way prevented
by the order of any court or any other governmental authority from conducting
all or any material part of its business affairs.
 
(q) As to more than $50,000.00 in indebtedness in the aggregate at any time owed
to a Person other than Lender, (i) Borrower or any Guarantor fails to make any
payment due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) with respect to any such indebtedness and such failure
continues after the applicable grace or cure period, if any, specified in the
agreement or instrument relating to such indebtedness, and Borrower or Guarantor
receives a written notice of default or demand for payment from such Person with
respect to such indebtedness, which default or demand is not cured within any
time period permitted for doing so; (ii) any other default under any agreement
or instrument relating to any such indebtedness, or any other event, occurs and
continues after the applicable grace or cure period, if any, specified in such
agreement or instrument if the effect of such default or event is to accelerate,
or to permit the acceleration of, the maturity of such indebtedness, and
Borrower or Guarantor receives formal notice of default (in the form of notice
as provided in the agreement for indebtedness between Borrower or Guarantor and
such Person) or demand for payment from such Person with respect to such
indebtedness, or otherwise has actual written notice of such claim of default or
failure of payment from such Person, which default or demand is not cured within
any time period permitted for doing so; or (iii) any such indebtedness is
declared by notice to Borrower or Guarantor in a form of notice (consistent with
the agreement for indebtedness between Borrower or Guarantor and such Person) to
be due and payable or required to be prepaid other than by a regularly scheduled
required prepayment,  which payment is not thereafter made within any time
period permitted for doing so.
 
 
30

--------------------------------------------------------------------------------

 
 
(r) Any Guarantor terminates or revokes, or attempts to terminate or revoke, any
of its obligations under any Guaranty or breaches, or attempts to breach, any of
the terms of such Guaranty, or any Person executing a fidelity guaranty in favor
of Lender in connection with the Obligations terminates or revokes, or attempts
to terminate or revoke, such guaranty.
 
(s) Borrower takes or participates in any action which would be prohibited under
the provisions of any Subordination Agreement or makes any payment on the
Subordinate Debt that the Person to whom such payment was made was not entitled
to receive under the provisions of such Subordination Agreement.
 
(t) Any breach, violation, default, event of default, “Default”, or “Event of
Default” occurs under any Loan Document, or any Person terminates, discontinues
or revokes, or attempts to terminate, discontinue or revoke, any of its
obligations under any Loan Document.
 
(u) [Intentionally Deleted.]
 
(v) Any Reportable Event, which Lender in good faith believes to constitute
sufficient grounds for termination of any Pension Plan or for the appointment of
a trustee to administer any Pension Plan, has occurred and is continuing 30 days
after Borrower gives Lender a Record notifying it of the Reportable Event; or a
trustee is appointed by an appropriate court to administer any Pension Plan; or
the Pension Benefit Guaranty Corporation institutes proceedings to terminate or
appoint a trustee to administer any Pension Plan; or Borrower or any ERISA
Affiliate files for a distress termination of any Pension Plan under Title IV of
ERISA; or Borrower or any ERISA Affiliate fails to make any quarterly Pension
Plan contribution required under Section 412(m) of the IRC, which Lender in good
faith believes may, either by itself or in combination with other failures,
result in the imposition of a Lien on Borrower’s assets in favor of the Pension
Plan; or any withdrawal, partial withdrawal, reorganization or other event
occurs with respect to a Multiemployer Plan which could reasonably be expected
to result in a material liability by Borrower to the Multiemployer Plan under
Title IV of ERISA.
 
 
31

--------------------------------------------------------------------------------

 
 
6.2 Immediate Default and Acceleration.
 
Following the occurrence of an Event of Default described in Section 6.1(m) or
Section 6.1(n), the Facility shall immediately terminate and all of Borrower’s
Obligations shall immediately become due and payable without presentment,
demand, protest or notice of any kind.
 
6.3 No Waiver of Event of Default.
 
No course of dealing or delay or failure to assert any Event of Default shall
constitute a waiver of that Event of Default or of any prior or subsequent Event
of Default.
 
7. Remedies.
 
7.1 Remedies upon Event of Default.
 
From time to time upon the occurrence and during the continuation of an Event of
Default, and subject to the provisions of Section 7.2 below, Lender may, in its
sole discretion, exercise one or more of the following rights and remedies:
 
(a) Lender may terminate this Agreement and any other Loan Document(s).
 
(b) Lender may declare immediately due and payable and accelerate all or any
portion of the Obligations, at which time such Obligations shall immediately
become due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which Borrower hereby waives.
 
(c) Lender may, immediately and without prior notice or demand, set off against
the Obligations, whether or not due, all money and other amounts owed by Lender
in any capacity to Borrower, including against any Borrower’s Deposit Accounts,
and Lender shall be deemed to have exercised such right of setoff and to have
made a charge against any such money, amounts or deposit accounts immediately
upon the occurrence of an Event of Default, even though such charge is entered
on Lender’s books subsequent thereto.
 
(d) Lender may (i) notify any credit card processor or company or Account Debtor
of Borrower that Borrower’s Accounts, chattel paper, or General Intangibles have
been assigned to Lender or that Lender has a security interest therein, (ii)
notify any credit card processor or company or Account Debtor to make payment
directly to Lender, and any payments received by Borrower on Accounts shall be
held in trust by Borrower for Lender, or (iii) collect Borrower’s Accounts,
chattel paper, or General Intangibles directly and add the collection costs and
expenses to the Obligations.
 
(e) Lender may debit any Borrower’s Deposit Account.
 
 
32

--------------------------------------------------------------------------------

 
 
(f) Lender may cease to make Revolving Advances, terminate any treasury and cash
management services or suspend any further performance by Lender under any Loan
Document(s).
 
(g) Lender may exercise any and all rights and remedies created by or arising
from any of the Loan Documents or other agreements, instruments or documents
between Lender and Borrower or by Borrower in favor of Lender, including
exercising all rights with respect to the Collateral.
 
(h) Lender may for any reason apply for the appointment of a receiver, ex parte
without notice, of the Collateral (to which appointment Borrower hereby
consents) without the necessity of posting a bond or other form of security
(which Borrower hereby waives).
 
(i) Lender may exercise and enforce any and all rights and remedies available
upon default to a secured party under the UCC, including the right to take
possession of Collateral (without posting a bond or other form of security,
which Borrower hereby waives), and to proceed with or without judicial process
(without a prior hearing or notice of hearing, which Borrower hereby waives).
 
(j) Lender may exercise any and all other rights and remedies existing at law,
in equity, or by statute.
 
7.2 Cure Period.
 
For any of  the events described in Section 6.1 above other than an the failure
of Borrower to make any payment to Lender when due or any other event
which  Lender reasonably believes arises from, or is the result of, any fraud,
misrepresentation, intentional dishonesty, or criminal activity, Borrower may
cure such event within five (5) Business Days of the receipt of written notice
from Lender of such  event (“Default Notice”), or if it is commercially
unreasonable to cure such  event within such five (5) Business Days, then, with
Lender’s consent, within such longer period of time as the Parties may mutually
agree in writing is reasonably necessary to accomplish the cure, provided that:
(i) Borrower promptly commences such cure upon receipt of the Default Notice;
and (ii) Borrower shall pay to Lender all of Lender’s reasonable costs to
confirm and ensure that the  event has been cured.  If an  event specified in
Section 6.1 above is cured to the satisfaction of Lender, provided Borrower
immediately pays all of Lender’s reasonable damages to date and enforcement
costs, including reasonable attorneys’ fees, through the date Lender received
notice of the cure, Lender shall cease its enforcement actions and remedies,
including any acceleration remedy provided in this Agreement, and the Parties
shall proceed under this Agreement as if no event (that may have become an Event
of Default without a timely cure) has occurred.  Notwithstanding Lender’s
obligation to terminate its remedies upon a satisfactory and timely cure as set
forth above, Lender shall have no obligation to suspend or delay its enforcement
of its rights and remedies under this Agreement and at law during any applicable
cure period.  In no event shall Borrower have the right, without Lender’s prior
written consent, to cure any of the events set forth in Section 6.1 if on more
than three (3) times collectively during the term of this Agreement, Lender has
previously given Borrower a Default Notice.
 
 
33

--------------------------------------------------------------------------------

 
 
7.3 Rights and Remedies Cumulative; Waiver of Demand.
 
The rights and remedies herein conferred are cumulative and not exclusive of any
other rights or remedies, and shall be in addition to every other right, power,
and remedy that Lender may have, whether specifically granted herein or
hereafter existing at law, in equity, or by statute.  Any and all such rights
and remedies may be exercised from time to time and as often and in such order
as Lender may deem expedient in its sole discretion.  Demand, presentment,
protest and notice of nonpayment are hereby waived by Borrower.  Borrower also
waives the benefit of all valuation, appraisal and exemption laws.
 
7.4 Entry upon Locations; Sale or Other Disposition of Collateral by Lender.
 
(a) Upon the occurrence and during the continuation of an Event of Default,
Lender shall have the right to enter upon any premises of Borrower, including
all Locations and any other premises where the Collateral is located (or is
believed to be located), without any obligation to pay rent to Borrower, or any
other place or places where the Collateral is believed to be located and kept,
and remove the Collateral therefrom (to the extent that such Collateral is not
subject to the prior Liens of other parties in accordance with the terms of the
Amended and Restated Intercreditor Agreement) to the premises of Lender or any
agent of Lender, for such time as Lender may desire, in order effectively to
collect or liquidate the Collateral, or Lender may require Borrower to assemble
the Collateral and make it available to Lender at a place or places to be
designated by Lender.  Upon the occurrence and during the continuation of an
Event of Default, Lender shall have the right to obtain access to Borrower’s
data processing equipment, computer hardware and software relating to the
Collateral and to use all of the foregoing and the information contained therein
in any manner Lender deems appropriate.
 
(b) In addition to all of Lender’s other rights and remedies, the sale, lease or
other disposition of the Collateral, or any part thereof, by Lender upon the
occurrence and during the continuation of an Event of Default may be for cash,
credit or any combination thereof (with or without giving warranties as to
condition, fitness, merchantability or title to Collateral, and in the event of
a credit sale, Obligations shall be reduced only to the extent that payments are
actually received), and Lender may purchase all or any part of the Collateral at
public or, if permitted by law, private sale, and in lieu of actual payment of
such purchase price, may set off the amount of such purchase price against the
Obligations then owing.  Any sales of the Collateral may be adjourned from time
to time with or without notice.  If Lender sells any of the Collateral on
credit, Borrower will be credited only with payments actually made by the
purchaser, received by Lender and applied to the indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral, Lender
may resell the Collateral and Borrower shall be credited with the proceeds of
the sale.  Lender may, in its sole discretion, cause the Collateral to remain on
Borrower’s premises, at Borrower’s expense, pending sale or other disposition of
the Collateral.  Lender shall have the right to conduct such sales on Borrower’s
premises, at Borrower’s expense, or elsewhere, on such occasion or occasions as
Lender may see fit.  Lender may hold any increase or profits received from the
Collateral as additional security for the Obligations or apply such amounts in
reduction of the Obligations.
 
 
34

--------------------------------------------------------------------------------

 
 
(c) Any notice required to be given by Lender of a sale, lease or other
disposition or other intended action by Lender with respect to any of the
Collateral which is deposited in the United States mails, postage prepaid and
duly addressed to Borrower at the address specified in Section 9.16, at least
ten (10) days prior to such proposed action shall constitute fair and reasonable
notice to Borrower of any such action.  Borrower waives any right it may have to
require Lender to pursue any third Person for any of the Obligations.  Lender
may comply with any applicable law in connection with a disposition of the
Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any disposition of the Collateral.  Lender may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral.
 
7.5 Borrower Authorizations; Power of Attorney.
 
Borrower hereby irrevocably authorizes Lender and any designee of Lender, in
Borrower’s or Lender’s name, and hereby irrevocably appoints Lender and any
designee of Lender, as Borrower’s true and lawful attorney-in-fact (which
appointment is coupled with an interest) with power (but not the duty), at
Borrower’s expense, exercise, at any time and from time to time following the
occurrence and during the continuation of an Event of Default, any of the
following powers until all of the Obligations have been indefeasibly paid in
full:  (a) to demand payment of Borrower’s Accounts and to take or bring, in the
name of Lender or Borrower, all steps, actions, suits or proceedings deemed by
Lender necessary or desirable to effect collection of or other realization upon
any Collateral; (b) in Lender’s name or in Borrower’s name, to notify the U.S.
Postal Service to change the address for delivery of Borrower’s mail to any
address designated by lender, to intercept Borrower’s mail, to access any
lockbox or postal box into which Borrower’s mail is deposited, and to receive,
open and dispose of all mail addressed to Borrower, applying all Collateral as
permitted under this Agreement and holding all other mail for Borrower’s account
or forwarding such mail to Borrower’s last known address; (c) to extend the time
of payment of, compromise or settle for cash, credit, return of merchandise, and
upon any terms or conditions, any and all Accounts or other Collateral which
includes a monetary obligation and discharge or release any Account Debtor or
other Person (including filing of any public record releasing any Lien granted
to Borrower by such Account Debtor or other Person), without affecting any of
the Obligations; (d) to sell or assign any of Borrower’s Accounts upon such
terms, for such amount and at such time or times as Lender deems advisable; (e)
to discharge and release any of Borrower’s Accounts or to take control in any
manner of any item of payment or Proceeds thereof; (f) to prepare, file and sign
Borrower’s name on any proof of claim in bankruptcy or other similar document
against an Account Debtor; and (g) to do all acts and things which are
necessary, in Lender’s sole discretion, to fulfill Borrower’s obligations under
this Agreement.
 
 
35

--------------------------------------------------------------------------------

 
 
7.6 Standards for Exercising Rights and Remedies.
 
To the extent that any applicable law imposes duties on Lender to exercise
remedies in a commercially reasonable manner, Borrower acknowledges and agrees
that it is not commercially unreasonable for Lender (a) to fail to incur
expenses reasonably deemed significant by Lender to prepare Collateral for
disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition; (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by applicable law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of; (c) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to fail to remove
Liens or other encumbrances on, or any adverse claims against, Collateral; (d)
to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists; (e) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature; (f) to contact other Persons, whether or
not in the same business as Borrower, for expressions of interest in acquiring
all or any portion of the Collateral; (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not such
Collateral is of a specialized nature; (h) to dispose of Collateral by utilizing
internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets; (i) to dispose of Collateral in wholesale rather
than retail markets; (j) to dispose of Collateral without giving warranties,
including warranties as to condition, fitness, merchantability or title; (k) to
purchase insurance or credit enhancements to insure Lender against risks of
loss, collection or disposition of Collateral or to provide to Lender a
guaranteed return from the collection or disposition of Collateral; or (l) to
the extent deemed appropriate by Lender, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Lender in the collection or disposition of any of the Collateral.  Borrower
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Lender would fulfill Lender’s duties
under the UCC or other applicable law in Lender’s exercise of remedies against
the Collateral and that other actions or omissions by Lender shall not be deemed
to fail to fulfill such duties solely on account of not being indicated in this
Section.  Without limitation upon the foregoing, nothing contained in this
Section shall be construed to grant any rights to Borrower or to impose any
duties on Lender that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this Section.
 
7.7 WAIVER OF NOTICE.
 
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER (PURSUANT TO AUTHORITY
GRANTED BY ITS BOARD OF DIRECTORS OR EQUIVALENT GOVERNING BODY) HEREBY WAIVES
ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO THE EXERCISE BY LENDER OF
ITS RIGHTS TO REPOSSESS THE COLLATERAL WITHOUT JUDICIAL PROCESS OR TO REPLEVY,
ATTACH OR LEVY UPON THE COLLATERAL WITHOUT PRIOR NOTICE OR HEARING TO THE
FULLEST EXTENT PERMITTED BY LAW.
 
8. Definitions.
 
All capitalized terms not herein defined shall have the meaning set forth in the
UCC.  As used herein, the term:
 
“Account Debtor” means account debtor as defined in the UCC.
 
“Accounts” means accounts as defined in the UCC.
 
 
36

--------------------------------------------------------------------------------

 
 
“Adjusted EBITDA” means the sum of (A) EBITDA plus (B) non-cash charges related
to stock compensation charges plus (C) non-cash accruals for bad debt plus (D)
any equity contribution received by Borrower within the 12 most recent months.
 
“Affiliate” means, as to any Person, any other Person who directly or indirectly
controls, is under common control with, is controlled by or is a director or
officer of such Person.  As used in this definition, “control” (including its
correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise), provided that, in any event, any Person who owns directly or
indirectly ten percent (10%) or more of the securities having ordinary voting
power for the election of the members of the board of directors or other
governing body of a corporation or ten percent (10%) or more of the partnership
or other ownership interests of any other Person (other than as a limited
partner of such other Person) will be deemed to control such corporation,
partnership or other Person.
 
 “Agreement” shall have that meaning ascribed thereto in the preamble to this
Agreement.
 
“Amended and Restated Intercreditor Agreement” means that certain Amended and
Restated Intercreditor Agreement dated on or about the same date as this
Agreement, between Lender, Borrower, Guarantor, Moriah Capital, L.P., Glenhaven
Corporation and the persons identified therein as the “Noteholders” and the
“Lenders.”
 
“Anniversary Date” shall have the meaning ascribed thereto in Section 1.7(d).
 
“Available Software” shall have that meaning ascribed thereto in Section
4.15(b).
 
“Borrower” shall have that meaning ascribed thereto in the preamble to this
Agreement.
 
“Borrower’s Deposit Account” means any deposit account maintained by Borrower or
represented by an employee of Borrower to be maintained by Borrower, and any
other account of Borrower into which Borrower directs Lender to make Revolving
Advances or payments.
 
“Borrowing Base” shall have the meaning ascribed thereto in Section 1.1(b).
 
“Borrowing Base Certificate” shall have the meaning ascribed thereto in Section
5.7(c).
 
“Business Day” means any day not a Saturday, Sunday, legal holiday in the State
of Utah, or day on which state or national banks in the State of Utah are
authorized to close and, if such day relates to a Revolving Advance, a day on
which dealings are carried on in the London interbank Eurodollar market.
 
“Capital Expenditures” means for a period, any expenditure of money during such
period for the lease, purchase or other acquisition of any capital asset, or for
the lease of any other asset whether payable currently or in the future.
 
“Clearance Days” means three (3) Business Days.
 
 
37

--------------------------------------------------------------------------------

 
 
“Collateral” means all of Borrower’s now owned or hereafter acquired right,
title and interest in and to all property, wherever located, including the
following:
 
(a) All Accounts, chattel paper and electronic chattel paper, General
Intangibles (including tax refunds, registered and unregistered patents,
trademarks, service marks, copyrights, trade names, trade secrets, customer
lists and licenses), documents, instruments, securities, deposit accounts and
certificates of deposit;
 
(b) All Inventory and goods, wherever located;
 
(c) All letter-of-credit rights and letters of credit, all sums on deposit in
any Collection Account, and any items in any Lockbox;
 
(d) All Equipment and fixtures, wherever located, and, in the case of all goods,
all accessions, all accessories, attachments, parts, Equipment and repairs now
or subsequently attached or affixed to or used in connection with any goods and
all warehouse receipts, bills of lading and other documents of title that cover
such goods now or in the future;
 
(e) All books and records relating to all of the foregoing property and
interests in property, including all computer programs, printed output and
computer readable data in the possession or control of Borrower, any computer
service bureau or other third party;
 
(f) All investment property;
 
(g) All real property identified in any mortgage, deed, deed of trust or other
security or encumbrance instrument executed by or for the benefit of Borrower in
favor of or for the benefit of Lender;
 
(h) All money or other assets of Borrower that come into the possession,
custody, or control of Lender now or in the future;
 
(i) All collateral subject to the Lien of any of the Security Documents;
 
(j) All additions to, substitutions and replacements for, any of the foregoing;
 
(k) All products and Proceeds of the foregoing, including all insurance
proceeds, all claims against third parties for loss or destruction of or damage
to any of the foregoing, and all income from the lease or rental of any of the
foregoing; and
 
(l) All books and records of Borrower, including all mail or e-mail addressed to
Borrower.
 
“Collection Account” shall have that meaning ascribed thereto in Section 1.4(a).
 
 
38

--------------------------------------------------------------------------------

 
 
“Compliance Certificate” shall have the meaning ascribed thereto in Section
5.7(d).
 
 “Default Rate” shall have that meaning ascribed thereto in Section 1.5(b).
 
“Dollars” or “$” means United States Dollars.
 
 “EBITDA” For purposes of this agreement, EBITDA shall be defined, for any
period, as net income (as determined in accordance with GAAP) for such period,
calculated before interest expense, provision for taxes, depreciation and
amortization expense, gains or losses arising from the sale of capital assets,
gains arising from the write-up of assets, and any extraordinary gains (in each
case, to the extent included in determining net income).
 
“Effective Date” shall have the meaning ascribed thereto in the preamble of this
Agreement.
 
“Eligible Account” means an Account of Borrower which meets the following
specifications at the time it is created and at all times thereafter until
collected in full:
 
(a) The Account meets all applicable representations and warranties concerning
the Collateral set forth in the Loan Documents.
 
(b) The Account is due and payable not more than sixty (60) days from the date
of the invoice evidencing the Account, and is not more than ninety (90) days
past the date of invoice.
 
(c) There are no defenses or setoffs to payment of the Account which can be
asserted by way of defense or counterclaim against Borrower or Lender, and, to
the best knowledge of the Borrower, the Account will be timely paid in full by
the Account Debtor.
 
(d) Performance of all services giving rise to the Account has been completed
and all goods giving rise to the Account have been delivered, and Borrower has
possession of or has submitted to Lender shipping or delivery receipts for all
such goods.
 
(e) All services performed and goods sold which give rise to the Account have
been rendered or sold in compliance with all applicable laws, ordinances, rules
and regulations, and were performed or sold in the ordinary course of Borrower’s
business.
 
(f) There have been no extensions, modifications, or other agreements relating
to payment of the Account except as otherwise shown on the face of the invoice
and disclosed in writing to Lender prior to Lender making any Revolving Advance
based upon the Account.
 
(g) The Account Debtor is located or authorized to do business within the United
States or Canada (excluding the Province of Quebec) and maintains an office and
transacts business in the United States, and the Account is payable exclusively
in U.S. Dollars, or the Account Debtor, even though not located or authorized to
do business in the United States or Canada (excluding the Province of Quebec)
has been previously approved by Lender, or the Account is backed by a letter of
credit or credit insurance in a form and issued by a bank or insurer, as the
case may be, acceptable to Lender in Lender’s sole discretion.
 
 
39

--------------------------------------------------------------------------------

 
 
(h) The Account is not owed by any unit of government, whether foreign or
domestic (except that there shall be included in Eligible Accounts that portion
of Accounts owed by such units of government for which Borrower has provided
evidence satisfactory to Lender that (i) Lender’s Lien constitutes a perfected
first priority Lien in such Accounts, and (ii) such Accounts may be enforced by
Lender directly against such unit of government under all applicable laws);
 
(i) No proceeding has been commenced or petition filed under any bankruptcy or
insolvency law by or against the Account Debtor; no receiver, trustee or
custodian has been appointed for any part of the property of the Account Debtor;
and no property of the Account Debtor has been assigned for the benefit of
creditors.
 
(j) If twenty-five percent (25%) or more of the Accounts owing to Borrower by
any particular Account Debtor do not meet the specifications of Paragraph (b) of
this definition of Eligible Accounts, all Accounts owing by such Account Debtor
shall not be Eligible Accounts unless Lender, prior to Borrower’s inclusion of
the Accounts in the Borrowing Base, has provided to Borrower a waiver of this
restriction with respect to all or a portion of the Accounts of such Account
Debtor.
 
(k) The Account is not owing by an Account Debtor for whom the terms of sale by
Borrower are cash on delivery or otherwise considered or treated as a cash sale
and is not subject to a contra account, allowance or credit.
 
(l) Borrower does not owe an account payable to the Account Debtor which could
be set off against Borrower’s receivable Account (provided, however, that to the
extent that an account payable could be set off against Borrower’s receivable,
only the amount subject to set off shall be considered ineligible for borrowing
purposes).
 
(m) If the total of all outstanding Accounts owing by any single Account Debtor
to Borrower equals twenty percent (20%) or more of the total outstanding current
Accounts owing to Borrower, the amount of Accounts owing by that Account Debtor
which equal or exceed this twenty percent (20%) requirement shall not be
Eligible Accounts unless otherwise agreed by Lender in writing as determined by
Lender in its sole discretion (with the exception of Accounts owing from Qwest
and/or Century Link, on a combined basis which will be considered as eligible in
amounts up to forty percent (40%) or from Accounts owing from Sprint, Level3,
AT&T and Verizon, which will be considered, individually, as eligible in amounts
up to thirty percent (30%) of the total outstanding Accounts).
 
(n) The Account is not subject to any type of retainage by the Account Debtor.
 
 
40

--------------------------------------------------------------------------------

 
 
(o) The Account does not arise from goods placed on consignment, guaranteed
sale, or other terms by reason of which the payment by the Account Debtor may be
conditional.
 
(p) The Account has not been pre-billed or progress-billed by Borrower and is
not conditional upon the Account Debtor’s approval or otherwise subject to any
credit hold, short payment, rebate accrual, repurchase obligation, return right
or haulback.
 
(q) The Account is not owing by a natural person or an employee, officer, or
director of Borrower.
 
(r) The Account is not owing by an Affiliate of Borrower.
 
(s) Accounts to the extent that the Account Debtor’s indebtedness to Borrower
does not exceed a credit limit, if any, determined by Lender in Lender’s
reasonable business judgment.
 
(t) The Account is not evidenced by an instrument or chattel paper.
 
(u) The Account or its Account Debtor is not otherwise deemed by Lender in its
sole, commercially reasonable discretion to be unacceptable.
 
(v) The Account is an Unbilled Receivable for so long as such accounts do not
exceed the Unbilled Receivable Sub Line.
 
“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.
 
“Equipment” means equipment as defined in the UCC.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes Borrower and which is treated as a single
employer under Section 414 of the IRC.
 
“Event of Default” shall have the meaning set forth in Section 6.1.
 
“Facility” means the Revolving Loan and the other financial accommodations
extended to Borrower by Lender pursuant to the Loan Documents.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board that are applicable to the circumstances as
of the date of determination.
 
“General Intangible” means general intangible as defined in the UCC.
 
 
41

--------------------------------------------------------------------------------

 
 
“Guarantee” means each guarantee of the Obligations in favor of, and acceptable
to, Lender.
 
“Guarantor” means InterMetro Communications, Inc., a Nevada corporation, and
each other Person guaranteeing the payment and performance of the Obligations
pursuant to a Guarantee.
 
“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, or petroleum, and all other chemicals, wastes, substances and
materials listed in, regulated by or identified in any Environmental Law.
 
“Indemnified Matters” shall have that meaning ascribed thereto in Section 9.12.
 
“Indemnified Person” shall have that meaning ascribed thereto in Section 9.12.
 
“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.
 
“Inventory” means inventory as defined in the UCC.
 
“IRC” means the Internal Revenue Code of 1986 and regulations issued from time
to time thereunder.
 
“Lender” shall have the meaning set forth in the preamble to this Agreement.
 
“Licensed Intellectual Property” shall have that meaning ascribed thereto in
Section 4.15(b).
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the property to which such lien
relates as debtor, under the UCC or any comparable law), and any contingent or
other agreement to provide any of the foregoing, but not including the interest
of a lessor under a lease which is not a capital lease.
 
“Loan Documents” means this Agreement, the Promissory Note, each Guarantee, each
Subordination Agreement, each treasury and cash management agreement between
Lender and Borrower, and the Security Documents, together with every other
agreement, note, document, contract or instrument to which any Person now or in
the future may be a party which is executed or delivered in connection with, or
as a condition to, the execution of this Agreement.
 
“Loan Payoff Agreement” means that certain Loan Payoff Agreement dated on or
about the same date as this Agreement, between Lender, Borrower, Guarantor, and
Moriah Capital, L.P. relating to the payoff and/or reduction of Borrower’s
indebtedness to Moriah Capital, L.P.
 
 
42

--------------------------------------------------------------------------------

 
 
“Locations” shall have that meaning ascribed thereto in Section 2.4.
 
“Lockbox” shall have that meaning ascribed thereto in Section 1.4(b).
 
“Loss” shall have that meaning ascribed thereto in Section 6.1(k).
 
“Material Adverse Effect” means:  (a) a material adverse change in, or a
material adverse effect upon the operations, results of operations, prospects,
business, assets, property, liabilities (actual or contingent) or financial
condition of Borrower or any Guarantor; (b) a material impairment of the rights
and remedies of Lender under the Loan Documents; (c) a material impairment of
the ability of Borrower or any Guarantor to perform any of their respective
obligations under the Loan Documents; (d) a material adverse effect on the
ability of Lender to enforce the Obligations or to realize the intended benefits
of the Loan Documents, including a material adverse effect on the validity or
enforceability of any Loan Document or of any rights against any Guarantor, or
on the existence, perfection, priority (subject to Permitted Liens) or
enforceability of any Lien securing payment or performance of the Obligations;
or (e) any claim against Borrower or any Guarantor or threat of litigation which
if determined adversely to Borrower or such Guarantor would cause Borrower or
such Guarantor to be liable to pay an amount exceeding $100,000.00 or would
result in the occurrence of an event described in clauses (a), (b), (c) or (d)
above.
 
“Maturity Date” means September 29, 2014.
 
“Maximum Revolving Credit Amount” means $3,000,000.00.
 
“Minimum Interest Rate Floor” means nine and one-half percent (9.5%) per annum,
comprised of the minimum Prime Rate of three and one-quarter percent (3.25%)
plus the margin of six and one-quarter percent (6.25%).
 
“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which Borrower or any ERISA Affiliate contributes or is
obligated to contribute.
 
“Notice of Assignment” means a legal notice in a form provided by or acceptable
to Lender which may be delivered to Account Debtors to notify them that Borrower
is transferring its rights and title to its accounts receivable.  “Obligations”
is used herein in its most comprehensive sense and means all of Borrower’s
liabilities, obligations, and indebtedness to Lender of any and every kind and
nature, whether heretofore, now or hereafter owing, arising, due or payable and
however evidenced, created, incurred, acquired, or owing, whether individually
or collectively, direct or indirect, joint or several, absolute or contingent,
related or unrelated, primary or secondary, fixed or otherwise (including
obligations of performance), including all principal, interest, fees and
indemnities, and whether arising or existing under written agreement, oral
agreement or operation of law, including:  (a) all of Borrower’s indebtedness,
liabilities and obligations to Lender under or in respect of this Agreement or
any other Loan Document; (b) all liabilities, obligations, and indebtedness
(without duplication):  (i) arising out of overdrafts on checking, deposit or
other accounts or electronic funds transfers (whether through wire transfers,
automatic clearing houses or otherwise) or out of Lender’s non-receipt of, or
inability to collect, funds or otherwise not being made whole in connection with
depository transfer checks or other similar arrangements, (ii) under all
treasury and cash management agreements with Lender or any Affiliate of Lender,
and (iii) under credit, debt and like card agreements with Lender or any
Affiliate of Lender; and (c) all expenses and reasonable attorneys’ fees
incurred by Lender or any Affiliate of Lender.
 
 
43

--------------------------------------------------------------------------------

 
 
“Obligations” means all of Borrower’s liabilities, indebtedness and obligations
to Lender of any and every kind and nature, whether heretofore, now or hereafter
owing, arising, due or payable and however evidenced, created, incurred,
acquired, or owing, whether individually or collectively, direct or indirect,
joint or several, absolute or contingent, related or unrelated, primary or
secondary, fixed or otherwise (including obligations of performance), including
all principal, interest, fees and indemnities, and whether arising or existing
under written agreement, oral agreement or operation of law, including:  (a) all
of Borrower’s liabilities, indebtedness and obligations to Lender under or in
respect of the Loan Agreement or any other Loan Document; (b) all of Borrower’s
reimbursement obligations, whether contingent or liquidated, with respect to any
letter of credit issued by Lender; (c) all liabilities, indebtedness and
obligations to Lender (without duplication):  (i) arising out of overdrafts on
checking, deposit or other accounts or electronic funds transfers (whether
through wire transfers, automatic clearing houses or otherwise) or out of
Lender’s non-receipt of, or inability to collect, funds or otherwise not being
made whole in connection with depository transfer checks or other similar
arrangements, (ii) under all treasury and cash management agreements with Lender
or any Affiliate (as defined in the Loan Agreement) of Lender, and (iii) under
credit, debit and like card agreements with Lender or any Affiliate of Lender;
and (d) all expenses and reasonable attorneys’ fees incurred by Lender or any
Affiliate of Lender.
 
“OFAC” shall have that meaning ascribed thereto in Section 5.2(a).
 
 “Organizational Documents” means, in the case of a corporation, its articles or
certificate of incorporation and  By-Laws; in the case of a partnership, its
partnership agreement and articles or certificate of limited partnership or
articles or certificate of limited liability partnership, if applicable; in the
case of a limited liability company, its articles of organization or certificate
of formation and operating agreement, limited liability company agreement or
regulations, if any; or alternatively, in each case, the legal equivalent
thereof in the jurisdiction of its organization.
 
“Overadvance” means the amount, if any, by which the unpaid principal amount of
the Promissory Note is in excess of the lesser of the Maximum Revolving Credit
Amount or the then-existing Borrowing Base.
 
“Owned Intellectual Property” shall have that meaning ascribed thereto in
Section 4.15(a).
 
 “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).
 
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of Borrower or any ERISA Affiliate and covered by Title
IV of ERISA.
 
“Permitted Lien” and “Permitted Liens” shall have that meaning ascribed thereto
in Section 5.12(a).
 
 
44

--------------------------------------------------------------------------------

 
 
“Person” means any individual, corporation, limited liability company,
partnership, trust or any other legal entity or organization.
 
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of Borrower or any ERISA Affiliate.
 
“Prime Rate” means the greater of (a) three and one quarter percent (3.25%), or
(b) the published per annum rate of interest that appears in the “Money Rates”
section of the Wall Street Journal as the “prime rate”.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.  Any change in the
Prime Rate shall be effective for purposes of this Agreement and each other Loan
Document on the date of such change without notice to Borrower.
 
“Proceeds” means proceeds as defined in the UCC.
 
“Promissory Note” means the promissory note executed by Borrower in favor of
Lender, dated the Effective Date, in the original principal amount equal to the
Maximum Revolving Credit Amount.
 
“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.
 
“Revolving Advance” and “Revolving Advances” means any Revolving Loan proceeds
advanced to Borrower under the terms of this Agreement.
 
“Revolving Loan” means the revolving line of credit provided to Borrower by
Lender pursuant to this Agreement, as more fully described in Section 1.
 
“Security Documents” means all security agreements, deposit account control
agreements, assignments, pledges, financing statements, deeds of trust,
mortgages, and other documents which create or evidence any security interest,
assignment, Lien or other encumbrance in favor of Lender to secure any or all of
the Obligations.
 
“Statements” shall have that meaning ascribed to it in Section 1.9.
 
“Subordinate Debt” means any indebtedness due from Borrower to any Person that
is subordinate to the Obligations pursuant to a Subordination Agreement.
 
“Subordinated Creditor(s)” means any Person now or in the future subordinating
indebtedness of Borrower owed to that Person to the payment of the Obligations
or subordinating such Person’s Liens in Borrower’s assets to Lender’s security
interest in and Lien on the Collateral.
 
“Subordination Agreement” means a subordination or intercreditor agreement
executed by a Subordinated Creditor in favor of, and acceptable to, Lender (if
more than one, the “Subordination Agreements”).
 
 
45

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person,
irrespective of whether or not at the time ownership interests of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by
Borrower, by Borrower and one or more other Subsidiaries, or by one or more
other Subsidiaries.
 
“Termination Date” means the earliest of (a) the Maturity Date, (b) the date
Borrower terminates the Revolving Loan, or (c) the date Lender terminates the
Revolving Loan following an Event of Default.
 
“UCC” means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.
 
“UFCA” means the Uniform Fraudulent Conveyance Act.
 
“UFTA” means the Uniform Fraudulent Transfer Act.
 
“Unbilled Receivables” means the Accounts of Borrower due and owing from any
Account Debtor for which Borrower has provided and performed all services giving
rise to the Accounts, however, Borrower has not yet generated a corresponding
invoice.
 
“Unbilled Receivable Sub Line” means the product of Unbilled Receivables
multiplied by eighty-five percent (85%) shall not exceed an initial limit
of Five Hundred Thousand Dollars ($500,000.00).  Lender agrees to review this
sublimit, and an increase thereto, within 90 days from the initial funding date.
 
9. General Provisions.
 
9.1 Governing Agreement.
 
In the event of any conflict or inconsistency between this Agreement and the
other Loan Documents, the terms, provisions and intent of this Agreement shall
govern.
 
9.2           Borrower’s Obligations and Lender’s Cumulative Remedies; No
Waiver.
 
Every Obligation, covenant, condition, provision, warranty, agreement,
liability, and undertaking of Borrower contained in the Loan Documents shall be
deemed cumulative and not in derogation or substitution of any of the other
Obligations, covenants, conditions, provisions, warranties, agreements,
liabilities, or undertakings of Borrower contained herein or therein.  Lender’s
failure, at any time or times hereafter, to require strict performance by
Borrower of any provision of this Agreement or any other Loan Document shall not
waive, affect or diminish any right of Lender thereafter to demand strict
compliance and performance therewith and no delay or omission in the exercise or
pursuit by Lender of any right, power, or remedy shall impair any such right,
power, or remedy or shall be construed to be a waiver thereof.  Any suspension
or waiver by Lender of any right, power or remedy under any Loan Document shall
not suspend, waive or affect any other right, power or remedy under any other
Loan Document, whether the same is prior or subsequent thereto and whether of
the same or of a different kind or character.  No notice to or demand on
Borrower in any circumstance shall entitle Borrower to any additional notice or
demand in any other circumstances.  None of the undertakings, agreements,
warranties, covenants and representations contained in any Loan Document shall
be deemed to have been suspended or waived by Lender unless such suspension or
waiver is in writing signed by an officer of Lender, and directed to Borrower
specifying such suspension or waiver.  All Events of Default shall continue
until the earlier of the date on which the same are cured by Borrower or are
waived by Lender in accordance with this Section 9.2.
 
 
46

--------------------------------------------------------------------------------

 
 
9.3           Payment of Expenses and Attorney’s Fees.
 
Borrower shall pay to Lender, on demand, all costs and expenses of Lender
relating to the Obligations, the Facility, the Loan Documents and the
transactions contemplated by the Loan Documents, including all costs and
expenses incurred in connection with the negotiation, administration,
supervision, performance, collection and enforcement of the Obligations and the
Loan Documents and the creation, perfection, protection, satisfaction and
enforcement of the Lender’s security interest in the Collateral, including
appraisal fees, environmental inspection fees, audit fees, collateral audit and
field examination expenses, credit investigations, due diligence expenses, title
insurance, recording fees, filing fees, wire transfer fees, postage, periodic
Lien searches and title searches, accountants’ fees, and reasonable attorneys’
fees and other legal expenses.  Upon the occurrence and during the continuation
of an Event of Default, Borrower agrees to pay all costs and expenses, including
costs of Collateral sale and reasonable attorneys’ fees and legal expenses,
incurred by Lender in enforcing, or exercising any rights and remedies available
to Lender.  Borrower agrees to pay all costs and expenses, including reasonable
attorneys’ fees, costs of court and all other legal expenses, incurred by Lender
in any bankruptcy proceedings of any type involving Borrower, any Guarantor, the
Loan Documents, or the Collateral, including expenses incurred in modifying or
lifting the automatic stay, determining adequate protection, sale of Collateral,
use of cash collateral or relating to any plan of reorganization.  Borrower’s
obligation for payment of attorneys’ fees or legal costs as provided in this
Agreement or in any other Loan Document shall include an obligation for payment
of reasonable market rate legal fees, compensation, fees, expenses and costs of
Lender’s in-house counsel.  Borrower acknowledges and agrees that in order to
satisfy any of the Obligations, Lender is hereby authorized by Borrower to
initiate electronic debit or credit entries through the ACH system to Borrower’s
Deposit Account or any other deposit account maintained by Borrower wherever
located.  If the amounts due and payable under this Section 9.3 are not paid
upon demand, all such Obligations shall bear interest at the Default Rate from
the date of demand until paid to Lender, both before and after judgment.
 
9.4           Right to Perform for Borrower.
 
If Borrower fails to perform or observe any of its obligations under this
Agreement at any time, Lender may, in its sole discretion at any time and
without any duty to do so, (a) elect to discharge taxes, any Liens or any other
encumbrance upon the Collateral or any other asset of Borrower, to pay any
filing, recording, or other charges payable by Borrower, or to perform or
observe any other obligation of Borrower under the Loan Documents and (b) take
any other actions which Lender may reasonably deem necessary to cure or correct
such failure; and Borrower shall pay Lender upon demand the amount of all costs
and expenses (including legal expenses and reasonable attorneys’ fees) incurred
by Lender in performing such obligations, together with interest on these
amounts at the Default Rate.  Borrower agrees to pay to Lender immediately upon
demand pay any costs incurred by Lender in exercising such right of performance.
 
 
47

--------------------------------------------------------------------------------

 
 
9.5           Assignability; Participations
 
Borrower may not assign or transfer any of the Loan Documents and any such
purported assignment or transfer shall be void.  Without in any way limiting
Lender’s rights and without Borrower’s consent, Lender may sell participations
in the Obligations or sell, assign or transfer its rights hereunder and under
the other Loan Documents, in whole or in part, on such terms as Lender may
determine and, if Lender sells, assigns or transfers all of its rights under
Loan Documents, Lender shall have no further liability under the terms of the
Loan Documents.  In connection with any such proposed participations or
assignments, Lender may disclose information required to be kept confidential
hereunder; provided such disclosure shall not be made unless the party to whom
it is disclosed shall have agreed to keep such information confidential as set
forth herein.
 
9.6           Third Party Beneficiaries.
 
The Loan Documents are made for the sole and exclusive benefit of the parties to
the Loan Documents and their heirs, successors and permitted assigns, and are
not intended to benefit any other third party.  No third party may claim any
right or benefit or seek to enforce any term or provision of any Loan Document.
 
9.7           Governing Law.
 
The Loan Documents shall be governed by and construed in accordance with the
laws of the State of Utah (other than conflict laws), except to the extent that
any such document expressly provides otherwise.
 
9.8           Severability of Invalid Provisions.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction only, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
9.9           Interpretation.
 
The titles, captions and section headings in this Agreement are inserted for
convenience only and shall not be considered part of this Agreement nor used in
its interpretation.  All references in this Agreement to the singular shall be
deemed to include the plural when the context so requires, and vice versa.  All
accounting terms not otherwise defined in this Agreement shall have the meanings
given them in accordance with GAAP.  Whenever the context so requires, the
neuter gender includes the masculine and feminine, the singular number includes
the plural, and vice versa.  The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”.  Unless the context in which used herein
otherwise clearly requires, “or” has the inclusive meaning represented by the
phrase “and/or”.  Reference to any agreement (including the Loan Documents),
document or instrument means such agreement, document or instrument as amended,
modified, supplemented or restated and in effect from time to time in accordance
with the terms thereof (and, if applicable, in accordance with the terms of this
Agreement and the other Loan Documents), except where otherwise explicitly
provided, and, in addition, reference to any promissory note (including the
Promissory Note) includes any promissory note which is an extension or renewal
thereof or a substitute or replacement therefor (and, if applicable, in
accordance with the terms of this Agreement and the other Loan Documents). 
Reference to any law, rule, regulation, order, decree, requirement, policy,
guideline, directive or interpretation means as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect on the determination
date, including rules and regulations promulgated thereunder.
 
 
48

--------------------------------------------------------------------------------

 
 
9.10           Survival and Binding Effect of Representations, Warranties, and
Covenants.
 
All agreements, representations, warranties, and covenants made herein by
Borrower shall survive the execution and delivery of this Agreement and shall
continue in effect so long as any Obligation is outstanding, unpaid, or
unperformed, notwithstanding any termination of this Agreement or any other Loan
Document.  All agreements, representations, warranties, and covenants made
herein by Borrower shall survive any bankruptcy proceedings involving
Borrower.  Whenever in this Agreement there is reference made to any of the
parties hereto, such reference shall be deemed to include, wherever applicable,
a reference to the successors and permitted assigns of Borrower and the
participants, successors and assigns of Lender, and all agreements,
representations, warranties, and covenants in this Agreement shall be binding
upon and shall inure to the benefit of, and be enforceable by, said
participants, successors and assigns.  To the extent permitted by law, Borrower
waives and will not assert against any assignee or participant any claims,
defenses or set offs which Borrower could assert against Lender.  Borrower
requests that Lender respond to all requests under Section 9-210 of the UCC
which on their face appear to come from an authorized individual and releases
Lender from any liability for so responding.  Borrower shall pay Lender the
actual amount incurred in responding to such requests, up to the maximum amount
allowed by law.
 
9.11           Patriot Act.
 
Lender hereby notifies Borrower that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and certain other Persons which information includes the
name and address of each such Person and other information that will allow
Lender to identify each such Person in accordance with the Patriot Act.  In
addition, if Lender is required by law or regulation or internal policies to do
so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for Borrower, each
Guarantor and other Persons and (b) OFAC/PEP searches and customary individual
background checks for the senior management and key principals of Borrower, each
Guarantor and other Persons, and Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute reimbursable expenses hereunder and
be for the account of Borrower.
 
 
49

--------------------------------------------------------------------------------

 
 
9.12           Indemnification.
 
(a) In addition to its obligation to pay Lender’s costs and expenses under the
terms of this Agreement, Borrower hereby agrees to indemnify, defend and hold
harmless Lender and each of its Affiliates and successors and assigns, and all
of their present and future directors, officers, employees, attorneys and agents
(each an “Indemnified Person”) for, from and against (collectively, the
“Indemnified Matters”):  any and all liabilities, losses, damages (including
contract, tort, and equitable claims), penalties, judgments, suits, claims,
costs and expenses of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel) arising from, based on or in any way relating
to any Loan Document or the transactions contemplated in the Loan Documents and
any other investigative, administrative or judicial proceedings, whether or not
such Indemnified Person shall be designated a party to such proceedings, which
may be imposed on, incurred by or asserted against any such Indemnified Person,
arising from, based on or in any way relating to any Loan Document or the
transactions contemplated in the Loan Documents.
 
(b) If any investigative, judicial or administrative proceeding described in
this Section 9.12 is brought against any Indemnified Person, then, at Borrower’s
sole cost and expense, Lender shall have sole and complete control of the
defense of any such claims and is hereby given authority to settle or otherwise
compromise any such claims as Lender in good faith determines shall be in its
best interests.  All indemnification amounts owing by Borrower to Lender under
or pursuant to this Agreement, including all expenses, out-of-pocket costs,
reasonable attorney’s fees and legal expenses, shall be due and payable upon
demand.  Each Indemnified Person will use its best efforts to cooperate in the
defense of any such action, suit or proceeding.  If this agreement to indemnify
is held to be unenforceable because it violates any law or public policy,
Borrower shall nevertheless make the maximum contribution to the payment and
satisfaction of each of the Indemnified Matters to the extent permissible under
applicable law.  Borrower’s obligations under this Section shall survive the
termination of this Agreement and the discharge of Borrower’s other obligations
under this Agreement or any other Loan Document.
 
9.13           Limitation of Consequential Damages.
 
In no event shall Lender or any of its Affiliates, employees, representatives,
agents or attorneys be liable to Borrower or to any Guarantor for any
consequential, incidental, special, punitive, exemplary or other indirect losses
or damages, arising out of, based on or in any way related to any Loan Document
or the transactions contemplated by the Loan Documents, regardless of the legal
basis for any such claim, and Borrower hereby releases Lender therefrom.
 
9.14           Revival Clause.
 
If the incurring of any debt by Borrower or the payment of any money or transfer
of property to Lender by or on behalf of Borrower or any Guarantor should for
any reason subsequently be determined to be “voidable” or “avoidable” in whole
or in part within the meaning of any state or federal law (collectively
“voidable transfers”), including fraudulent conveyances or preferential
transfers under the United States Bankruptcy Code or any other federal or state
law, and Lender is required to repay or restore any such voidable transfers or
the amount or any portion thereof, or upon the advice of Lender’s legal counsel
is advised to do so, then, as to any such amount or property repaid or restored,
including all reasonable costs, expenses, and attorneys’ fees of Lender related
thereto, the liability of each of Borrower and each Guarantor shall
automatically be revived, reinstated and restored and shall exist as though the
voidable transfers had never been made.  The obligations under this Section 9.14
shall survive the termination of this Agreement.
 
 
50

--------------------------------------------------------------------------------

 
 
9.15           Jury Trial Waiver, Exclusive Jurisdiction of Utah Courts.
 
EACH OF BORROWER AND LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, SUIT, DISPUTE, CONTROVERSY, CLAIM OR
COUNTERCLAIM, WHETHER IN CONTRACT OR IN TORT, AT LAW OR IN EQUITY, ARISING OUT
OF, BASED ON OR IN ANY WAY RELATED TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS.  BORROWER ACKNOWLEDGES THAT, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT, BORROWER HAS
TRANSACTED BUSINESS IN THE STATE OF UTAH AND BORROWER HEREBY VOLUNTARILY SUBMITS
TO, CONSENTS TO, AND WAIVES ANY DEFENSE TO THE JURISDICTION OF COURTS LOCATED IN
THE STATE OF UTAH AS TO ALL MATTERS ARISING OUT OF, BASED ON OR IN ANY WAY
RELATED TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS.  EXCEPT AS EXPRESSLY AGREED IN WRITING BY LENDER, THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF UTAH SHALL HAVE SOLE AND EXCLUSIVE
JURISDICTION OF ANY AND ALL ACTIONS, PROCEEDINGS, SUITS, DISPUTES,
CONTROVERSIES, CLAIMS AND COUNTERCLAIMS ARISING OUT OF, BASED ON OR IN ANY WAY
RELATED TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS.  NO PROCEEDING, SUIT, DISPUTE, CONTROVERSY, CLAIM, COUNTERCLAIM,
ALTERNATIVE DISPUTE RESOLUTION OR ANY OTHER ACTION ARISING OUT OF, BASED ON OR
IN ANY WAY RELATED TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS MAY BE COMMENCED OR PROSECUTED IN ANY OTHER FORUM, EXCEPT AS
EXPRESSLY AGREED IN WRITING BY LENDER.  BORROWER FURTHER AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, PROCEEDING, SUIT, DISPUTE, CONTROVERSY, CLAIM OR
COUNTER CLAIM SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
9.16           Notices.
 
All notices required to be given to any party other than to Lender under the
Loan Documents shall be deemed given upon the first to occur of (a) three (3)
days after deposit thereof in a receptacle under the control of the United
States Postal Service; (b) transmittal by electronic means, including facsimile
or email, to a receiver under the control of such party; (c) one (1) Business
Day after deposit with a reputable overnight courier with all charges prepaid;
or (d) actual receipt by such party or an employee or agent of such party.  All
notices given to Lender hereunder (including any request for an accounting under
Section 9-210 of the UCC) shall be deemed given upon actual receipt by a
responsible officer of Lender.  For the purposes hereof, notices hereunder shall
be sent to the following addresses or to such other addresses as each such party
may in writing hereafter indicate:
 
 
51

--------------------------------------------------------------------------------

 
 
BORROWER:
InterMetro Communications, Inc.
Address:
2865 Park Center Drive, Building A
Simi Valley, CA  93065
Attn::
Charles Rice
Fax Number:
(805) 582-1006
 
BORROWER:
 
Advanced Tel, Inc.
Address:
2865 Park Center Drive
Attn::
Simi Valley, CA  93065
Fax Number:
(805) 582-1006
     
and to:
 
LENDER:
Transportation Alliance Bank Inc.
dba TAB Bank
Address:
4185 Harrison Blvd., Suite 200
Ogden, UT  84403
Attn:
General Counsel
Fax Number:
(801) 395-8653

 
If notice to Borrower of any intended disposition of Collateral or any other
intended action is required by applicable law in a particular situation, such
notice will be deemed commercially reasonable if given in the manner specified
in this Section 9.16 at least ten (10) calendar days before the date of intended
disposition or other action.  Borrower acknowledges that if it sends an email to
Lender without encryption, there is a risk that such email may be received by
unauthorized Persons, and that by so doing it will be deemed to have accepted
this risk and the consequences of any such unauthorized disclosure.
 
9.17 Duplicate Originals; Counterpart Execution.
 
Two or more duplicate originals of the Loan Documents may be signed by the
parties, each duplicate of which shall be an original but all of which together
shall constitute one and the same instrument.  Any Loan Documents may be
executed in several counterparts, without the requirement that all parties sign
each counterpart.  Each of such counterparts shall be an original, but all
counterparts together shall constitute one and the same instrument.  The
delivery of an executed counterpart of a signature page to any Loan Document by
telecopier or other electronic means shall be effective as delivery of a
manually executed counterpart of such Loan Document.  Borrower shall promptly
send an original of each counterpart to Lender, but Borrower’s failure to do so
shall not affect the validity, enforceability, and binding effect of any Loan
Document.
 
 
52

--------------------------------------------------------------------------------

 
 
9.18 Time of Essence.
 
Time is of the essence of this Agreement.
 
9.19 Further Documents.
 
Borrower will from time to time execute, deliver, endorse and authorize the
filing of any instruments, documents, conveyances, assignments, security
agreements, financing statements, control agreements and other agreements that
Lender may reasonably request in order to secure, protect, perfect or enforce
the Lender’s security interest in any Collateral or Lender’s rights under any
Loan Document (but any failure to request or assure that Borrower executes,
delivers, endorses or authorizes the filing of any such item shall not affect or
impair the validity, sufficiency or enforceability of any Loan Document or the
Lender’s security interest in Collateral, regardless of whether any such item
was or was not executed, delivered or endorsed in a similar context or on a
prior occasion).
 
9.20 Retention of Records.
 
Lender shall have no obligation to maintain or retain any documents, schedules,
invoices, agings, records or other information (whether tangible or electronic)
delivered to Lender by Borrower in connection with any Loan Document for more
than thirty (30) days after receipt by Lender.
 
9.21 Sharing of Information.
 
Lender may share any confidential information that it may have regarding
Borrower and its Affiliates with its accountants, lawyers, and other advisors,
and with each of its Affiliates.
 
9.22 Integrated Agreement and Subsequent Amendment.
 
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter of this Agreement
and supersedes all prior agreements, whether oral or evidenced in writing.  No
amendment or modification of any Loan Document, or consent to or waiver of any
Event of Default, or consent to or waiver of the application of any covenant or
representation set forth in any of the Loan Documents, or any release of
Lender’s security interest in any Collateral, shall be effective unless it has
been agreed to by Lender in a writing which (a) specifically states that it is
intended to amend or modify such specific Loan Document, or waive such Event of
Default or such application of any covenant or representation of any terms of
such Loan Document, or is intended to release Lender’s security interest in
specific Collateral; and (b) is executed by an authorized officer of Lender and
an authorized employee of any other party to such Loan Document, or by an
authorized officer of Lender with respect to a consent or waiver.  The terms of
any such fully executed amendment, consent or waiver shall be effective only to
the extent, and in the specific instance, and for the limited purpose to which
Lender has agreed.  PURSUANT TO UTAH CODE SECTION 25-5-4, BORROWER IS NOTIFIED
THAT THE LOAN DOCUMENTS ARE A FINAL EXPRESSION OF THE AGREEMENT AMONG LENDER,
BORROWER AND THE OTHER PARTIES THERETO AND THE LOAN DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY ALLEGED ORAL AGREEMENT.
 
[The remainder of the page intentionally left blank.]
 
 
53

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties do hereby witnesseth the same as of the date
first set forth above.
 
BORROWER:
 
LENDER:
InterMetro Communications, Inc.
 
Transportation Alliance Bank Inc.
dba TAB Bank
 
 
 
By:  /s/ Charles Rice               
Name:  Charles Rice
Title:  CEO and President
 
 
By:  /s/ Gary Harding                
Name: Gary Harding
Title:   COO                                                                





 
BORROWER:
 
Advanced Tel, Inc.
 
 
 
By:  /s/ Charles Rice               
Name:  Charles Rice
Title:  CEO and Director

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
To Loan and Security Agreement


Form of Borrowing Base Certificate
 


 
[ RESERVED ]
 
 
 

 
 
Exhibit A - 1

--------------------------------------------------------------------------------

 
 
Exhibit B
 to Loan and Security Agreement


Form of Compliance Certificate
 


 
[ RESERVED ]
 
 
 
 
 
Exhibit B - 1

--------------------------------------------------------------------------------

 
 
Schedule 2.4
 
to Loan and Security Agreement
 
Locations
 


Chief Executive Office and Principal Place of Business
 
 
InterMetro Communications, Inc.
2685 Park Center Drive
Building A
Simi Valley, CA 93065
 
 
Other Locations
 
 
Advanced Tel, Inc.
30575 Trabuco Canyon Road
Trabuco Canyon, CA 92679
 
InterMetro NOC (Network Operations Center)
624 South Grand Street
Los Angeles, CA 90017
 





 
Schedule 2.4 - 1

--------------------------------------------------------------------------------

 
 
Schedule 3.1
 
to Loan and Security Agreement
 
Excluded Intellectual Property and Equipment
 




 
All “Intellectual Property” and "Equipment" as those terms are defined in
Schedule I of the Amended and Restated Intercreditor Agreement.
 


 


 


 


 


 
 
Schedule 3.1 - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.2
 
to Loan and Security Agreement
 


 
Name; Federal Employer Identification Number and Organizational Identification
Number
 




Trade Names
 
InterMetro Communications, Inc.
Federal Employer Identification Number:  20-0241395
Organizational Identification Number:  4156292
 





Federal Employer Identification Number and Organizational Identification Number
 
Advanced Tel, Inc.
Federal Employer Identification Number:  33-0673925
Organizational Identification Number:  C1946346



 


 
Schedule 4.2 - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.3
 
to Loan and Security Agreement
 
Capitalization
 




InterMetro Communications, Inc. (Nevada) owns one hundred percent (100%) of the
voting stock in the InterMetro Communications, Inc. (Delaware).


InterMetro Communications, Inc. (Delaware) owns one hundred percent (100%) of
the voting stock in the Advanced Tel, Inc. (California).






Organization Chart
 
1. Charles Rice – Chief Executive Officer & President
 
2. David Olert – Chief Financial Officer
 
 

 
 
Schedule 4.3 - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.7
 
to Loan and Security Agreement
 
Litigation Matters
 
 
 

 
 
Schedule 4.7 - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.9
 
to Loan and Security Agreement
 
Compliance with Laws
 


Hazardous Substances



 
Environmental Law Compliance, Permits and Authorizations
 


 
Status of Locations
 


 
Schedule 4.9 - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.10
 
to Loan and Security Agreement
 
ERISA



 
 
 
 
Schedule 4.10 - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.12
 
to Loan and Security Agreement
 
Subsidiaries
 


 


 
Advanced Tel, Inc. (California) is a wholly owned subsidiary of InterMetro
Communications, Inc. (Delaware).
 
 
 
Schedule 4.12 - 1

--------------------------------------------------------------------------------

 


Schedule 4.13
 
to Loan and Security Agreement
 
Payment of Taxes
 


 


 
 
Although the 2010 California Franchise Tax return has been filed, payments have
been deferred while resolving several contested matters with the Franchise Tax
Board (“FTB”).   The FTB recently has accepted an amended 2010 return and
currently is in the process of finalizing an 18 month payment plan for the
uncontested remaining balance of approximately $90,000.
 
 


 
 
 
Schedule 4.13 - 1

--------------------------------------------------------------------------------

 
 
Schedule 4.15
 
to Loan and Security Agreement
 
Intellectual Property Rights
 
 


 
 
The Pledgors own one patent and one patent application filed with the U.S.
Patent and Trademark Office.
 
The Pledgors currently own these trademarks:
InterMetro Communications; One Company, One Network, One Solution;
 
Talk Is Cheap; Enhanced Origination Services; Zerocents
 


 
 
Schedule 4.15 - 1

--------------------------------------------------------------------------------

 
 
 Schedule 5.12
 
to Loan and Security Agreement
 
Permitted Liens
 




All liens permitted by the terms of the Amended and Restated Intercreditor
Agreement.


 

 
 
Schedule 5.12 - 1

--------------------------------------------------------------------------------

 
 
Schedule 5.13
 
to Loan and Security Agreement
 
Indebtedness of Borrower
 




The agreements and unsecured promissory notes related to settlements of prior
creditor outstanding balances.
 

 
 
Schedule 5.13 - 1

--------------------------------------------------------------------------------

 
 
Schedule 5.14
 
to Loan and Security Agreement
 
Guaranties of Borrower
 


















 
Schedule 5.14 - 1

--------------------------------------------------------------------------------

 
 
Schedule 5.15
 
to Loan and Security Agreement
 
Investments and Subsidiaries
 


 


 


 


 
Schedule 5.15 - 1

--------------------------------------------------------------------------------

 
 
Schedule 5.25
 
to Loan and Security Agreement
 
Post-Closing Matters
 


 
 
 
 
 
 
Schedule 5.25 - 1

--------------------------------------------------------------------------------

 